EXECUTION VERSION

$225,000,000 SENIOR SECURED CREDIT FACILITIES
CREDIT AGREEMENT
dated as of August 29, 2013,
among
DEMAND MEDIA, INC.
as the Borrower,
SILICON VALLEY BANK,
as Administrative Agent, Issuing Lender and Swingline Lender,
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent,
SILICON VALLEY BANK and U.S. BANK NATIONAL ASSOCIATION,
as Joint Arrangers and Joint Bookrunners,
FIFTH THIRD BANK,
as Documentation Agent
and
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO




--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page
SECTION 1 DEFINITIONS    1
1.1
Defined Terms    1

1.2
Other Definitional Provisions    36

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS    37
2.1
Term Commitments    37

2.2
Procedure for Term Loan Borrowing    37

2.3
Repayment of Term Loans    37

2.4
Revolving Commitments    38

2.5
Procedure for Revolving Loan Borrowing    38

2.6
Swingline Commitment    39

2.7
Procedure for Swingline Borrowing; Refunding of Swingline Loans    40

2.8
Fees    41

2.9
Termination or Reduction of Revolving Commitments    42

2.10
Loan Prepayments    43

2.11
Conversion and Continuation Options    44

2.12
Limitations on Eurodollar Tranches    45

2.13
Interest Rates and Payment Dates    45

2.14
Computation of Interest and Fees    45

2.15
Inability to Determine Interest Rate    46

2.16
Pro Rata Treatment and Payments    46

2.17
Illegality; Requirements of Law    49

2.18
Taxes    51


-i-
SF1 1952992

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page

2.19
Indemnity    55

2.20
Change of Lending Office    56

2.21
Substitution of Lenders    56

2.22
Defaulting Lenders    57

2.23
Notes    60

2.24
Increase in Commitments    60

SECTION 3 LETTERS OF CREDIT    62
3.1
L/C Commitment    62

3.2
Procedure for Issuance of Letters of Credit    63

3.3
Fees and Other Charges    64

3.4
L/C Participations; Existing Letters of Credit    64

3.5
Reimbursement    65

3.6
Obligations Absolute    66

3.7
Letter of Credit Payments    66

3.8
Applications    67

3.9
Interim Interest    67

3.10
Cash Collateral    67

3.11
Additional Issuing Lenders    68

3.12
Resignation of the Issuing Lender    68

3.13
Applicability of ISP    69

SECTION 4 REPRESENTATIONS AND WARRANTIES    69
4.1
Financial Condition    69

4.2
No Change    69

4.3
Existence; Compliance with Law    69

4.4
Power, Authorization; Enforceable Obligations    70


-ii-
SF1 1952992

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page

4.5
No Legal Bar    70

4.6
Litigation    70

4.7
No Default    71

4.8
Ownership of Property; Liens; Investments    71

4.9
Intellectual Property    71

4.10
Taxes    71

4.11
Federal Regulations    71

4.12
Labor Matters    72

4.13
ERISA    72

4.14
Investment Company Act; Other Regulations    72

4.15
Subsidiaries    73

4.16
Use of Proceeds    73

4.17
Environmental Matters    73

4.18
Accuracy of Information, etc.    74

4.19
Security Documents    74

4.20
Solvency    75

4.21
Regulation H    75

4.22
Designated Senior Indebtedness    75

4.23
Insurance    75

SECTION 5 CONDITIONS PRECEDENT    75
5.1
Conditions to Initial Extension of Credit    75

5.2
Conditions to Each Extension of Credit    79

SECTION 6 AFFIRMATIVE COVENANTS    80
6.1
Financial Statements    80

6.2
Certificates; Reports; Other Information    81


-iii-
SF1 1952992

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page

6.3
Payment of Obligations    82

6.4
Maintenance of Existence; Compliance    82

6.5
Maintenance of Property; Insurance    82

6.6
Inspection of Property; Books and Records; Discussions    83

6.7
Notices    83

6.8
Environmental Laws    84

6.9
Additional Collateral, etc.    84

6.10
Insider Subordinated Indebtedness    86

6.11
Use of Proceeds    86

6.12
Designated Senior Indebtedness    86

6.13
Further Assurances    86

SECTION 7 NEGATIVE COVENANTS    86
7.1
Financial Condition Covenants    86

7.2
Indebtedness    86

7.3
Liens    88

7.4
Fundamental Changes    90

7.5
Disposition of Property    90

7.6
Restricted Payments    92

7.7
Investments    93

7.8
Reserved    96

7.9
Transactions with Affiliates    96

7.10
Sale Leaseback Transactions    96

7.11
Swap Agreements    96

7.12
Accounting Changes    96

7.13
Negative Pledge Clauses    96


-iv-
SF1 1952992

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page

7.14
Clauses Restricting Subsidiary Distributions    97

7.15
Lines of Business    97

7.16
Designation of other Indebtedness    97

7.17
Amendments to Operating Documents    97

7.18
Use of Proceeds    98

7.19
Subordinated Debt    98

SECTION 8 EVENTS OF DEFAULT    98
8.1
Events of Default    98

8.2
Remedies Upon Event of Default    100

8.3
Application of Funds    101

SECTION 9 THE ADMINISTRATIVE AGENT    103
9.1
Appointment and Authority    103

9.2
Delegation of Duties    104

9.3
Exculpatory Provisions    104

9.4
Reliance by Administrative Agent    105

9.5
Notice of Default    105

9.6
Non-Reliance on Administrative Agent and Other Lenders    106

9.7
Indemnification    106

9.8
Agent in Its Individual Capacity    107

9.9
Successor Administrative Agent    107

9.10
Collateral and Guaranty Matters    108

9.11
Proofs of Claim    109

9.12
No Other Duties, Etc.    109

9.13
Survival    110

SECTION 10 MISCELLANEOUS    110

-v-
SF1 1952992

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page

10.1
Amendments and Waivers    110

10.2
Notices    111

10.3
No Waiver; Cumulative Remedies    113

10.4
Survival of Representations and Warranties    114

10.5
Expenses; Indemnity; Damage Waiver    114

10.6
Successors and Assigns; Participations and Assignments    116

10.7
Adjustments; Set-off    120

10.8
Payments Set Aside    121

10.9
Interest Rate Limitation    121

10.10
Counterparts    122

10.11
Severability    122

10.12
Integration    122

10.13
GOVERNING LAW    122

10.14
Submission to Jurisdiction; Waivers    123

10.15
Acknowledgements    124

10.16
Releases of Guarantees and Liens    124

10.17
Treatment of Certain Information; Confidentiality    125

10.18
Automatic Debits    126

10.19
Judgment Currency    126

10.20
Patriot Act; OFAC    126






-vi-
SF1 1952992

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)

SCHEDULES
Schedule 1.1A:    Commitments
Schedule 1.1B:    Existing L/C’s
Schedule 1.1C:    Specified Investors
Schedule 1.1D:    Immaterial Subsidiaries
Schedule 4.4:    Governmental Approvals, Consents, Authorizations, Filings and
Notices
Schedule 4.5:    Requirements of Law
Schedule 4.6:    Litigation
Schedule 4.15:    Subsidiaries
Schedule 4.17:    Environmental Matters
Schedule 4.19(a):    Financing Statements and Other Filings
Schedule 7.2(d):    Existing Indebtedness
Schedule 7.3(f):    Existing Liens
Schedule 7.7:    Existing Investments
EXHIBITS
Exhibit A:        Form of Guarantee and Collateral Agreement
Exhibit B:        Form of Compliance Certificate
Exhibit C:        Form of Secretary’s Certificate
Exhibit D:        Reserved
Exhibit E:        Form of Assignment and Assumption
Exhibits F-1 through F-4:    Forms of U.S. Tax Compliance Certificates    
Exhibit G:        Reserved
Exhibit H-1:        Form of Revolving Loan Note
Exhibit H-2:        Form of Swingline Loan Note
Exhibit H-3:        Form of Term Loan Note
Exhibit I:        Reserved
Exhibit J:        Form of Collateral Information Certificate
Exhibit K:        Form of Notice of Borrowing
Exhibit L:        Form of Notice of Conversion/Continuation    



-vii-
SF1 1952992

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), dated as of August 29, 2013, is
entered into by and among DEMAND MEDIA, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (each a “Lender” and, collectively, the
“Lenders”), SILICON VALLEY BANK (“SVB”), as the Issuing Lender and the Swingline
Lender, U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent, SILICON VALLEY
BANK and U.S. BANK NATIONAL ASSOCIATION, as Joint Arrangers and Joint
Bookrunners and SILICON VALLEY BANK, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”).
WITNESSETH:
WHEREAS, the Borrower desires to obtain financing to refinance the Existing
Credit Facility, as well as for capital expenditures, Permitted Acquisitions and
other general corporate purposes including Restricted Payments;
WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate amount not to exceed $225,000,000 (plus an accordion revolving loan
facility in an aggregate principal amount of up to $25,000,000), consisting of a
term loan facility in the aggregate principal amount of $100,000,000, a
revolving loan facility in an aggregate principal amount of up to $125,000,000,
a letter of credit sub-facility (in the aggregate available amount of
$25,000,000 as a sublimit of the revolving loan facility) and a swingline loan
sub-facility (in the aggregate available amount of $10,000,000 as a sublimit of
the revolving loan facility); and
WHEREAS, each Loan Party has agreed to secure all of its Obligations by granting
to the Administrative Agent, for the ratable benefit of the Secured Parties, a
first priority lien on substantially all of its respective assets; and
WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure its respective Obligations in respect of such guarantee
by granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien on substantially all of its assets.
NOW, THEREFORE, the parties hereto hereby agree as follows:
Section 1
DEFINITIONS
1.1    Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1.00%) equal to the highest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect for such day plus 0.50%, and (c)
the Eurodollar Base Rate for a one-month Interest Period beginning on such day
plus 1.00%. Any change in the ABR due to a change in the



--------------------------------------------------------------------------------

 

Prime Rate, the Federal Funds Effective Rate or the Eurodollar Base Rate shall
be effective as of the opening of business on the effective day of such change
in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar Base Rate.
“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.
“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account (as defined in the UCC), chattel paper
or general intangible (including a payment intangible). Unless otherwise stated,
the term “Account Debtor”, when used herein, shall mean an Account Debtor in
respect of an Account of the Borrower.
“Administrative Agent”: SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its permitted successors in
such capacity.
“Affected Lender”: as defined in Section 2.21.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of determining the “Affiliates” of any Person other than a Loan
Party, “control” of a Person means the power, directly or indirectly, either to
(a) vote 10% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of such Person
or (b) direct or cause the direction of the management and policies of such
Person, whether by contract or otherwise.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the amount of such Lender’s Revolving Commitment then in effect or,
if the Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding, and (c) without duplication of
clause (b), the L/C Commitment of such Lender then in effect (as a sublimit of
the Revolving Commitment of such Lender).
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“Agreement Currency”: as defined in Section 10.19.
“Applicable Margin”: from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.2(b):



2
SF1 1952992

--------------------------------------------------------------------------------

 

Pricing
Level
Consolidated Leverage Ratio
Commitment Fee
Applicable Margin
Letter of Credit Fee
LIBOR
Base Rate
I
<0.5:1.0
0.20%
2.00%
1.00%
2.00%
II
≥ 0.5:1.0 but
< 1.0:1.0
0.25%
2.25%
1.25%
2.25%
III
≥ 1.0:1.0 but
< 1.5:1.0
0.30%
2.50%
1.50%
2.50%
IV
≥ 1.5:1.0 but
< 2.0:1.0
0.35%
2.75%
1.75%
2.75%
V
≥ 2.0:1.0
0.40%
3.00%
2.00%
3.00%



Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate required to be delivered pursuant to Section 6.2(b), the Applicable
Margin shall be the rates corresponding to Pricing Level II in the foregoing
table, (b) if the Borrower fails to deliver the financial statements required by
Section 6.1 and the related Compliance Certificate required by Section 6.2(b),
by the respective date required thereunder after the end of any related fiscal
quarter, the Applicable Margin shall be the rates corresponding to Pricing Level
V in the foregoing table until such financial statements and Compliance
Certificate are delivered, and (c) no reduction to the Applicable Margin shall
become effective at any time when an Event of Default has occurred and is
continuing.
If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, Administrative Agent, in
consultation with the Borrower, determines that (x) the Consolidated Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(y) a proper calculation of the Consolidated Leverage Ratio would have resulted
in different pricing for any period, then (i) if the proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall automatically and retroactively be obligated to pay
to Administrative Agent, for the benefit of the applicable Lenders, promptly on
demand by Administrative Agent, an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period; and (ii) if the proper
calculation of the Consolidated Leverage Ratio would have resulted in lower
pricing for such period, neither Administrative Agent nor any Lender shall have
any obligation to repay any interest or fees to the Borrower; provided that this
provision shall not survive the earlier of the Revolving Termination Date and
the date on which all Revolving Commitments are terminated pursuant to Section
2.9.
“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

3
SF1 1952992

--------------------------------------------------------------------------------

 

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by an electronic platform) approved by the
Administrative Agent.
“Available Revolving Commitment”: at any time, an amount equal to (a) the Total
Revolving Commitments in effect at such time, minus (b) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, minus (c) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time, minus (d) the aggregate principal
balance of any Revolving Loans outstanding at such time; and minus (e) the
aggregate principal balance of any Swingline Loans outstanding at such time.
“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”
“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.
“Business”: as defined in Section 4.17(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Capitalized Content Investments”: means articles, video or other media content
paid for during a period and capitalized as an asset on the Borrower’s
consolidated balance sheet for such period.

4
SF1 1952992

--------------------------------------------------------------------------------

 

“Cash Collateralize”: to pledge and deposit with or deliver to (a) with respect
to Obligations in respect of Letters of Credit, the Administrative Agent, for
the benefit of the Issuing Lender and one or more of the Lenders, as applicable,
as collateral for L/C Exposure or obligations of the Lenders to fund
participations in respect thereof, cash or Deposit Account balances having an
aggregate value of at least 105% of the L/C Exposure or, if the Administrative
Agent and the Issuing Lender shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and such Issuing Lender; (b) with
respect to Obligations in respect of any Specified Swap Agreements, the
applicable Qualified Counterparty, as collateral for such Obligations, cash or
Deposit Account balances or, if such Qualified Counterparty shall agree in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to such Qualified Counterparty. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of nine months or less from the date
of acquisition issued by any Lender or by any commercial bank organized under
the laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A‑1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within nine months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition or of a recognized securities dealer having capital and
surplus in excess of $250,000,000, with respect to securities issued or fully
guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition;
(h) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended and (ii) are
rated AAA by S&P and Aaa by Moody’s or (i) equivalents to the foregoing
investment in any foreign jurisdiction in which the Borrower or its Subsidiaries
conduct business.
“Cash Management Agreement”: as defined in the definition of “Cash Management
Services.”

5
SF1 1952992

--------------------------------------------------------------------------------

 

“Cash Management Bank”: any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
“Cash Management Services”: cash management, foreign exchange and other services
provided to the Loan Parties by a Cash Management Bank which may include
merchant services, direct deposit of payroll, business credit card, and check
cashing services identified in such Cash Management Bank’s various cash
management services, foreign exchange or other similar agreements (each, a “Cash
Management Agreement”).
“Casualty Event”: any material damage to or any destruction of, or any
condemnation or other taking by any Governmental Authority of any material
property of the Loan Parties.
“Certificated Securities”: as defined in Section 4.19(a).
“Change of Control”: the occurrence of any of the following events or series of
events:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan, and the
Persons listed on Schedule 1.1C and their Affiliates) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire (such right, an
“option right”), whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of a majority of the equity securities
of the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or
(b)    during any period of 18 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.

6
SF1 1952992

--------------------------------------------------------------------------------

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt, no Excluded Asset (as such term is defined in the Guarantee
and Collateral Agreement) shall constitute “Collateral.”
“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by the Borrower and each other Loan Party pursuant to
Section 5.1, substantially in the form of Exhibit J.
“Collateral-Related Expenses”: all reasonable and documented costs and expenses
of the Administrative Agent paid or incurred in connection with any sale,
collection or other realization on the Collateral, including reasonable
compensation to the Administrative Agent and its agents and counsel, and
reimbursement for all other reasonable and documented costs, expenses and
liabilities and advances made or incurred by the Administrative Agent in
connection therewith (including as described in Section 6.6 of the Guarantee and
Collateral Agreement), and all amounts for which the Administrative Agent is
entitled to indemnification under the Security Documents and all advances made
by the Administrative Agent under the Security Documents for the account of any
Loan Party.
“Commitment”: as to any Lender, the sum of its Term Commitment and its Revolving
Commitment.
“Commitment Fee”: as defined in Section 2.8(b).
“Communications”: as defined in Section 10.2(d)(ii).
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capital Expenditures”: for any period, with respect to the
Borrower and its Subsidiaries on a consolidated basis, all capital expenditures,
as determined in accordance with GAAP; provided, however, that Consolidated
Capital Expenditures shall not include (a) expenditures made with proceeds of
any Involuntary Disposition to the extent such expenditures are used to purchase
property that is the same as or similar to the property subject to such
Involuntary Disposition, (b) Permitted Acquisitions, or (c) Permitted gTLD
Investments.
“Consolidated Current Liabilities”: all obligations and liabilities of the
Borrower and its Subsidiaries to the Lenders, plus, without duplication, the
aggregate amount of the Borrower’s and its Subsidiaries’ Total Liabilities, in
each case that mature within one (1) year.
“Consolidated EBITDA”: for any period, with respect to the Borrower and its
Subsidiaries on a consolidated basis, the sum, without duplication, of the
amounts for such period of (i) Consolidated Net Income, plus (ii) the following
to the extent deducted in the calculation of

7
SF1 1952992

--------------------------------------------------------------------------------

 

Consolidated Net Income: (a) Consolidated Interest Expense for such period, plus
(b) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, plus (c) depreciation and
amortization expense for such period, plus (d) expenses incurred in connection
with the closing and initial funding of the Loans, plus (e) non-cash deferred
compensation expenses, plus (f) expenses associated with the early
extinguishment of Indebtedness, plus (g) any non-cash losses from sales of
Property, other than from sales in the ordinary course of business, plus (h) any
non-cash impairment or loss of goodwill or other intangibles required to be
taken pursuant to GAAP, plus (i) any non-cash expense recorded with respect to
stock-options or other equity-based compensation, plus (j) losses related to the
voluntary withdrawal or other loss of an application for gTLD rights, (k)
one-time, non-recurring charges, costs and expenses incurred in connection with
a Permitted Acquisition (whether or not consummated) during such period, plus
(l) expenses related to one-time, non-recurring cost savings, including those
related to head count reduction and transition expenses in connection with a
Permitted Acquisition during such period, plus (m) any losses during such period
related to foreign currency exchanges, conversions and/or contracts, plus (n)
any non-recurring or other unusual item of loss or expense, provided that the
total aggregate amount added-back to Consolidated Net Income pursuant to clauses
(k), (l), (m) and (n) for any four quarter period shall not exceed $7,500,000,
plus (o) one-time, non-recurring charges, costs and expenses not in excess of
$7,500,000 incurred in connection with the Spin-Out Transaction during such
period, plus (p) any extraordinary loss in accordance with GAAP, plus (q)
start-up costs and expenses incurred in connection with Borrower’s initiative
regarding Permitted gTLD Investments not in excess of $10,000,000 for any
period, and plus (r) any other non-cash charges or expenses for such period that
do not represent a cash item in such period or any future period minus (iii) the
following to the extent included in the calculation of Consolidated Net Income:
(a) any gains during such period related to foreign currency contracts, all as
determined in accordance with GAAP, (b) gains related to the voluntary
withdrawal of an application for gTLD rights, and (c) any non-recurring or other
unusual item of gain. Consolidated EBITDA shall be calculated on a Pro Forma
Basis with respect to any period for which a Permitted Acquisition or a
Permitted Disposition has occurred.
“Consolidated Fixed Charge Coverage Ratio”: with respect to the Borrower and its
consolidated Subsidiaries for any period, the ratio of (a) the remainder of (i)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements, minus (ii) the
portion of taxes based on income actually paid in cash (net of any cash refunds
received) during such period, minus (iii) Consolidated Capital Expenditures
(excluding the principal amount of such Consolidated Capital Expenditures funded
with Loans or the proceeds of other Indebtedness), and minus (iv) Capitalized
Content Investments to (b) Consolidated Fixed Charges for such period.
“Consolidated Fixed Charges”: with respect to the Borrower and its consolidated
Subsidiaries for any period ending on any determination date (the “determination
date”), the sum (without duplication) of (a) Consolidated Interest Expense for
such period, plus (b) scheduled payments made during those fiscal quarters of
the Borrower ending during the fiscal year in which the determination date
occurs on account of principal of Indebtedness of the Borrower and its
consolidated Subsidiaries, plus (c) FCCR Restricted Payments.

8
SF1 1952992

--------------------------------------------------------------------------------

 

“Consolidated Funded Indebtedness”: as of any date of determination, for the
Borrower and its consolidated Subsidiaries, the sum (without duplication) of
(a) all Indebtedness of such Persons for borrowed money as at such date,
including all current maturities and current sinking fund payments in respect of
any such Indebtedness, whether or not required to be paid within one year from
the date of its creation, plus (b) Indebtedness of such Persons in respect of
the Loans.
“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its consolidated Subsidiaries for such period with respect to all outstanding
Indebtedness of such Persons (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).
“Consolidated Leverage Ratio”: as of any date of determination, the ratio of (a)
(i) Consolidated Funded Indebtedness, minus the aggregate value of unrestricted
cash and Cash Equivalents of the Borrower and its Subsidiaries in excess of
$15,000,000 (not to exceed $25,000,000 in the aggregate) held in an account
subject to a perfected first priority security interest in favor of the
Administrative Agent for the ratable benefit of the Secured Parties, plus (ii)
Obligations under Letters of Credit as of such date, plus (iii) earn-out
Obligations with respect to Permitted Acquisitions as of such date required to
be reflected as a liability on the balance sheet in accordance with GAAP, to (b)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements.
“Consolidated Net Income”: for any period, the net income (or loss) of the
Borrower and its consolidated Subsidiaries, determined on a consolidated basis
in accordance with GAAP.
“Consolidated Quick Assets” is, on any date, the Borrower’s and its consolidated
Subsidiaries’ (i) unrestricted cash and Cash Equivalents, plus (ii) accounts
receivable.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
“Control Agreement”: any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary with which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account.
“Debtor Relief Laws”: the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

9
SF1 1952992

--------------------------------------------------------------------------------

 

“Declined Amount”: as defined in Section 2.10(b)(ii).
“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: subject to Section 2.22(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, the Issuing Lender, the Swingline Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s reasonable determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.22(b)) upon delivery of written notice of such determination to the Borrower,
the Issuing Lender, the Swingline Lender and each Lender.
“Default Rate”: as defined in Section 2.13(c).
“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

10
SF1 1952992

--------------------------------------------------------------------------------

 

“Deposit Account Control Agreement”: any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.
“Determination Date”: as defined in the definition of “Pro Forma Basis.”
“Discharge of Obligations”: subject to Section 10.8, the satisfaction of the
Obligations by the payment in full, in cash (or, as applicable, Cash
Collateralization in accordance with the terms hereof) of the principal of and
interest on or other liabilities relating to each Loan, all fees and all other
expenses or amounts payable under any Loan Document (other than inchoate
indemnification obligations, and any other obligations which pursuant to the
terms of any Loan Document specifically survive repayment of the Loans for which
no claim has been made) and other Obligations under or in respect of Specified
Swap Agreements or Cash Management Agreements as to which arrangements
satisfactory to the Qualified Counterparty or Cash Management Bank, as
applicable, shall have been made, if (a) no Letter of Credit shall be
outstanding (or, as applicable, each outstanding and undrawn Letter of Credit
has been Cash Collateralized in accordance with the terms hereof, or other
arrangements satisfactory to the Administrative Agent and the Issuing Lender
shall have been made) and (b) the aggregate Commitments of the Lenders are
terminated.
“Disposition”: with respect to any property (including, without limitation,
Capital Stock of the Borrower or any of its Subsidiaries), any sale, lease, Sale
Leaseback Transaction, assignment, conveyance, transfer or other disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domain Services Business”: the collective reference to Borrower’s and its
Subsidiaries’ registrar, domain portfolio, domain monetization, domain auction,
registry and other domain services businesses.
“Domestic Subsidiary”: (a) any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States other than a U.S. domestic
entity that has no significant assets other than equity interests in controlled
foreign corporations within the meaning of Section 957 of the Code and with
respect to which the Borrower is a “United States shareholder,” within the
meaning of Section 951(b) of the Code and (b) any Subsidiary that is treated as
a disregarded entity under Treasury Regulations Section 301.7701-3 of a
Subsidiary described in clause (a).
“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).
“Engagement Letter”: the Engagement Letter, dated July 31, 2013, between the
Borrower, the Administrative Agent and U.S. Bank National Association.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental

11
SF1 1952992

--------------------------------------------------------------------------------

 

Authority or other Requirements of Law (including common law) regulating,
relating to or imposing liability or standards of conduct concerning protection
of human health or the environment, as now or may at any time hereafter be in
effect.
“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern,
(c) exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests”: with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended,
including (unless the context otherwise requires) any rules or regulations
promulgated thereunder.
“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.
“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan during any plan year in which it was
a “substantial employer” (as defined in Section 4001(a)(2) of ERISA) or the
termination of any Pension Plan resulting in liability on any Loan Party or any
ERISA Affiliate thereof under Sections 4063 or 4064 of ERISA; (d) the withdrawal
of any Loan Party or, to the knowledge of any Loan Party, any ERISA Affiliate
thereof in a complete or partial withdrawal (within the meaning of Section 4203
and 4205 of ERISA) from any Multiemployer Plan if there is

12
SF1 1952992

--------------------------------------------------------------------------------

 

any potential liability to any Loan Party or any ERISA Affiliate therefore, or
the receipt by any Loan Party or, to the knowledge of an Loan Party, any ERISA
Affiliate thereof of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA; (e) the
filing of a notice of intent to terminate, the treatment of a plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (f)
the imposition of liability on any Loan Party or any ERISA Affiliate thereof
pursuant to Sections 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the failure by any Loan Party or any ERISA
Affiliate thereof to make any required contribution to a Pension Plan, or the
failure to meet the minimum funding standard of Section 412 of the Code with
respect to any Pension Plan (whether or not waived in accordance with Section
412(c) of the Code) or the failure to make by its due date a required
installment under Section 430 of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (h) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered to critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; (i) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(j) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate thereof; (k) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Pension Plan; (l) the occurrence of
a non‑exempt prohibited transaction under Sections 406 or 407 of ERISA for which
any Loan Party or any Subsidiary thereof is liable; (m) the occurrence of an act
or omission which gives rise to the imposition on any Loan Party or any ERISA
Affiliate thereof of fines, penalties, taxes or related charges under Chapter 43
of the Code or under Sections 409, 502(c), (i) or (1) or 4071 of ERISA in excess
of $500,000; (n) receipt from the IRS of notice of the failure of any Pension
Plan to qualify under Section 401(a) of the Code, or the failure of any trust
forming part of any Pension Plan to fail to qualify for exemption from taxation
under Section 501(a) of the Code; or (o) the imposition of any lien (or the
fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of any Loan Party or any ERISA Affiliate thereof,
in either case pursuant to Title I or IV, including Section 302(f) or 303(k) of
ERISA or to Section 401(a)(29) or 430(k) of the Code.
“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred

13
SF1 1952992

--------------------------------------------------------------------------------

 

to as “Eurocurrency Liabilities” in Regulation D of the Board) maintained by a
member bank of the Federal Reserve System.
“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the British Bankers’ Association LIBOR Rate
or the successor thereto if the British Bankers’ Association is no longer making
a LIBOR rate available (“LIBOR”) for deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 A.M. (London, England time) two Business
Days prior to the beginning of such Interest Period (as set forth by Reuters or
any successor thereto or any other commercially available service selected by
the Administrative Agent which provides quotations of LIBOR). In the event that
the Administrative Agent determines that LIBOR is not available, the “Eurodollar
Base Rate” shall be determined by reference to the rate per annum equal to the
offered quotation rate to first class banks in the London interbank market by
SVB for deposits (for delivery on the first day of the relevant Interest Period)
in Dollars of amounts in same day funds comparable to the principal amount of
the applicable Loan of the Administrative Agent, in its capacity as a Lender,
for which the Eurodollar Base Rate is then being determined with maturities
comparable to such period, as of approximately 11:00 A.M. (London, England time)
two Business Days prior to the beginning of such Interest Period.
“Eurodollar Loans”: Loans, the rate of interest applicable to which is based
upon the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
Eurodollar Base Rate

--------------------------------------------------------------------------------

1.00 – Eurocurrency Reserve Requirements
The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements which affect Eurodollar
Loans to be made as of, and ABR Loans to be converted into Eurodollar Loans, in
any such case, at the beginning of the next applicable Interest Period.
“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).
“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.
“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

14
SF1 1952992

--------------------------------------------------------------------------------

 

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case (i) to the extent imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) to the extent constituting Other Connection Taxes; (b) in the
case of a Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.21) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.18, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.18(f); and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Existing Agent”: Silicon Valley Bank, in its capacity as “Administrative Agent”
for the “Lenders” party to the Existing Credit Facility.
“Existing Credit Facility”: that certain Credit Agreement, dated as of August 4,
2011 (as amended, restated, supplemented or otherwise modified prior to the date
hereof), among the Borrower, Silicon Valley Bank, as Administrative Agent,
Documentation Agent, Issuing Lender and Swingline Lender, U.S. Bank National
Association, as Syndication Agent, Silicon Valley Bank and U.S. Bank National
Association, as Joint Book Runners and the several lenders party thereto.
“Existing Letters of Credit”: the letters of credit described on Schedule 1.1B.
“Facility”: each of (a) the Term Facility, (b) the L/C Facility (which is a
subfacility of the Revolving Facility), and (c) the Revolving Facility.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FCCR Restricted Payments”:, cash Investments in Foreign Subsidiaries pursuant
to Section 7.7(j) (other than as part of the Spin-Out Transaction), Indebtedness
incurred after the Closing Date pursuant to Section 7.2(b) to the extent that
such Indebtedness is owing from any Foreign Subsidiary to any Loan Party,
Dispositions pursuant to Section 7.5(f) to the extent that such Dispositions are
from a Loan Party to any Foreign Subsidiary, dividends or other distributions
with respect to the Equity Interests in the Borrower, or any payment on account
of the purchase, redemption, retirement, acquisition, cancellation or
termination of such Equity Interests, or any option, warrant or other right to
acquire any such Equity Interests in the Borrower (excluding the Permitted Stock
Tender and Restricted Payments made pursuant to Section 7.6(b) or Section
7.6(d)), in each case, net of receipts and including Restricted Payments
pursuant to Section 7.6(c).

15
SF1 1952992

--------------------------------------------------------------------------------

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.
“Fee Letters”: (i) the letter agreement, dated July 31, 2013, between the
Borrower and the Administrative Agent and (ii) the letter agreement, dated July
31, 2013, between the Borrower, the Administrative Agent and U.S. Bank National
Association.
“First Tier Foreign Subsidiary”: at any date of determination, each Foreign
Subsidiary in which any one or more of (a) the Borrower, (b) a U.S. domestic
entity that is a Subsidiary that has no significant assets other than equity
interests in controlled foreign corporations within the meaning of Section 957
of the Code and with respect to which a Borrower is a “United States
shareholder,” within the meaning of Section 951(b) of the Code or (c) any
Domestic Subsidiary of the Borrower owns directly more than 50%, in the
aggregate, of the Voting Stock of such Foreign Subsidiary.
“Foreign Law Pledge Agreements”: those security documents evidencing the pledge
of not less than 66% of the voting securities of each Material First-Tier
Foreign Subsidiary.
“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.
“Foreign Pledge Documents”: collectively, in respect of the grant by any Loan
Party to the Administrative Agent (for the ratable benefit of the Secured
Parties) of a Lien on certain of the Equity Interests in any First-Tier Foreign
Subsidiary owned by such Loan Party, any related Foreign Law Pledge Agreement,
any related filings, an opinion as is customary in the relevant jurisdiction
delivered by local counsel in the foreign jurisdiction in which such First-Tier
Foreign Subsidiary is organized and addressing the effectiveness of the pledge
by such Loan Party to the Administrative Agent (for the ratable benefit of the
Secured Parties) of the pledged Equity Interests in such First Tier-Foreign
Subsidiary having been issued to such Loan Party, any related authorizing
resolutions adopted by the board of directors (or equivalent) of such Loan Party
in connection with such pledge, any amendments to the organizational documents
of such First-Tier Foreign Subsidiary required by the Administrative Agent to
facilitate the pledge by such Loan Party to the Administrative Agent (for the
ratable benefit of the Secured Parties) of such pledged Equity Interests, and
any other agreements, documents, instruments, notices, filings or other items
reasonably required by the Administrative Agent to be executed and/or delivered
in connection with any of the foregoing.
“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of

16
SF1 1952992

--------------------------------------------------------------------------------

 

outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.
“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
“Funding Indemnity Letter”: a letter agreement in form and substance reasonably
satisfactory to the Administrative Agent, pursuant to which the Borrower
covenants to indemnify the Administrative Agent and the Lenders, with respect to
any Eurodollar Loans requested by the Borrower to be made on the Closing Date,
as to the matters specified in Section 2.19.
“Funding Office”: the Revolving Loan Funding Office or the Term Loan Funding
Office, as the context requires.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then each party to this Agreement agrees to enter into
negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. The Borrower
and the Administrative Agent further agree that the Administrative Agent and the
Lenders shall not charge the Borrower any amendment, negotiation or other fee in
connection with such negotiations or amendment. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Group Members”: the collective reference to the Borrower and its Subsidiaries,
excluding any Immaterial Subsidiary.

17
SF1 1952992

--------------------------------------------------------------------------------

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Guarantor, substantially in
the form of Exhibit A.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
“Guarantors”: a collective reference to each Material Domestic Subsidiary of the
Borrower or other Subsidiary which has become a Guarantor pursuant to the
Guarantee and Collateral Agreement.
“Immaterial Subsidiary”: at any date of determination, any Subsidiary of any
Loan Party designated as such by such Loan Party on Schedule 1.1D on the Closing
Date or thereafter and which as of such date holds assets representing 5% or
less of the Borrower’s consolidated total assets as of such date (determined in
accordance with GAAP), and which has generated less than 5% of the Borrower’s
consolidated total revenues determined in accordance with GAAP for the four
fiscal quarter period ending on the last day of the most recent period for which
financial statements have been delivered after the Closing Date pursuant to
Section 6.1(b); provided that all Subsidiaries that are individually “Immaterial
Subsidiaries” shall not have aggregate consolidated total assets that would
represent 10% or more of the Borrower’s consolidated total assets as of such
date or have generated 10% or more of the Borrower’s consolidated total revenues
for such four fiscal quarter period, in each case determined in accordance with
GAAP.
“Increase”: as defined in Section 2.24.
“Incurred”: as defined in the definition of “Pro Forma Basis”.

18
SF1 1952992

--------------------------------------------------------------------------------

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (f) above, (h) all obligations of the
kind referred to in clauses (a) through (g) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation, and (i) the net obligations of such Person in
respect of Swap Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
“Indemnitee”: as defined in Section 10.5(b).
“Insider Indebtedness”: any Indebtedness owing by any Loan Party to any Group
Member or officer, director, shareholder or employee of any Group Member.
“Insider Subordinated Indebtedness”: any Insider Indebtedness which is also
Subordinated Indebtedness.
“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
any Person’s creditors generally or any substantial portion of such Person’s
creditors, in each case undertaken under U.S. Federal, state or foreign law,
including the Bankruptcy Code.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

19
SF1 1952992

--------------------------------------------------------------------------------

 

“Intellectual Property Security Agreement”: an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement, together with
each other intellectual property security agreement and supplement thereto
delivered pursuant to Section 6.9, in each case as amended, restated,
supplemented or otherwise modified from time to time.
“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each calendar quarter to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last Business Day of
such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months (or, if such date is not
a Business Day, the Business Day next succeeding such date) after the first day
of such Interest Period and the last Business Day of such Interest Period, and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect
thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent in a Notice of Conversion/Continuation not later than
11:00 A.M., Pacific time, on the date that is three Business Days prior to the
last day of the then current Interest Period with respect thereto; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date (in the case of
Revolving Facility) or beyond the Term Loan Maturity Date (in the case of Term
Loans);
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv)    the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
“Inventory”: all “inventory,” as such term is defined in the UCC, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,

20
SF1 1952992

--------------------------------------------------------------------------------

 

work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.
“Investments”: as defined in Section 7.7.
“Involuntary Disposition”: any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.
“Irish Law Share Charge”: the security over share deed dated on or about the
date of this Agreement, entered into between the Administrative Agent and the
Borrower in respect of the Borrower’s shares in DMIH Limited.
“IRS”: the Internal Revenue Service, or any successor thereto.
“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Lender”: as the context may require, (a) SVB or any Affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender that may
become an Issuing Lender pursuant to Section 3.11 or 3.12, with respect to
Letters of Credit issued by such Lender. The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.
“Issuing Lender Fees”: as defined in Section 3.3(a).
“Judgment Currency”: as defined in Section 10.19.
“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.
“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The L/C Commitment is a sublimit of the Revolving
Commitment and the aggregate amount of the L/C Commitments shall not exceed the
Total L/C Commitments at any time.
“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

21
SF1 1952992

--------------------------------------------------------------------------------

 

“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time. The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.
“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.
“L/C Fee Payment Date”: as defined in Section 3.3(a).
“L/C Lender”: a Lender with an L/C Commitment.
“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.24.
“L/C-Related Documents”: collectively, each Letter of Credit (including, without
limitation, each Existing Letter of Credit), all applications for any Letter of
Credit (and applications for the amendment of any Letter of Credit) submitted by
the Borrower to the Issuing Lender and any other document, agreement and
instrument relating to any Letter of Credit, including any of the Issuing
Lender’s standard form documents for letter of credit issuances.
“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and the Swingline Lender.
“Letter of Credit”: as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.
“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.
“Letter of Credit Fee”: as defined in Section 3.3(a).
“Letter of Credit Fronting Fee”: as defined in Section 3.3(a).
“Letter of Credit Maturity Date”: the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
“LIBOR”: as defined in the definition of “Eurodollar Base Rate.”
“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

22
SF1 1952992

--------------------------------------------------------------------------------

 

“Liquidity”: at any time, the sum of (a) the aggregate amount of unrestricted
cash and Cash Equivalents held at such time by the Borrower and its
Subsidiaries, and (b) the Available Revolving Commitment at such time.
“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Security Documents, the Notes, the Funding
Indemnity Letter, the Collateral Information Certificate, the Post-Closing
Agreement, each L/C-Related Document, each Compliance Certificate, each Notice
of Borrowing, each Notice of Conversion/Continuation, and any agreement creating
or perfecting rights in Cash Collateral pursuant to the provisions of
Section 3.10, and any amendment, waiver, supplement or other modification to any
of the foregoing.
“Loan Parties”: each Group Member that is a party to a Loan Document.
“Majority Revolving Lenders”: at any time, (a) if only one Revolving Lender
holds the Total Revolving Commitments at such time, such Revolving Lender, both
before and after the termination of such Total Revolving Commitments; and (b) if
more than one Revolving Lender holds the Total Revolving Commitments, at least
two Revolving Lenders who hold more than 50% of the Total Revolving Commitments
(including, without duplication, the L/C Commitments) or, at any time after the
termination of the Revolving Commitments when such Revolving Commitments were
held by more than one Revolving Lender, at least two Revolving Lenders who hold
more than 50% of the Total Revolving Extensions of Credit then outstanding
(including, without duplication, any L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans at such time); provided that the
Revolving Commitments of, and the portion of the Revolving Loans and
participations in L/C Exposure and Swingline Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Revolving Lenders.
“Majority Term Lenders”: at any time, (a) if only one Term Lender holds the Term
Loan, such Term Lender; and (b) if more than one Term Lender holds the Term
Loan, at least two Term Lenders who hold more than 50% of the principal sum of
all Term Loans outstanding; provided that the portion of the Term Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Term Lenders.
“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Borrower
and its subsidiaries, taken as a whole; (b) a material impairment of the rights
and remedies of the Administrative Agent or any Lender under any material Loan
Document, or of the ability of the Borrower, or the Guarantors taken as a whole,
to perform their respective obligations under any Loan Document to which it is a
party, or to which they are parties, as applicable; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Borrower or any Guarantor of any material Loan Document to which it is a party.
“Material Domestic Subsidiary”: any Material Subsidiary which is also a Domestic
Subsidiary.

23
SF1 1952992

--------------------------------------------------------------------------------

 

“Material First-Tier Foreign Subsidiary”: any Material Foreign Subsidiary which
is also a First Tier Foreign Subsidiary.
“Material Foreign Subsidiary”: any Material Subsidiary which is also a Foreign
Subsidiary.
“Material Subsidiary”: any Subsidiary that is not an Immaterial Subsidiary.
“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.
“Minority Lender”: as defined in Section 10.1(b).
“Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.
“Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.9(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.
“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent, in each case, as such
documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.
“Multiemployer Plan”: a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has been obligated to make during the
preceding five plan years, contributions.
“Net Cash Proceeds”: in connection with any Recovery Event related to any
Person, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien permitted hereunder on any asset
that is the subject of such Recovery Event (other than any Lien pursuant to a
Security Document) and other customary costs, fees and expenses actually
incurred in connection therewith, (ii) taxes paid and such Person’s reasonable
and good faith estimate of income, franchise, sales, and other applicable taxes
required to be paid by such Person in connection with such Recovery Event, the
computation of which shall, in each such case, take into account the reduction
in tax liability resulting from any available operating losses and net operating
loss carryovers, tax credits, and tax credit carry forwards, and similar tax
attributes and (iii) amounts provided as a reserve, in accordance with GAAP,
against any liabilities under any indemnification obligations or purchase price
adjustment associated with such Recovery Event (provided that, to the extent and
at the time any such amounts are released from such reserve,

24
SF1 1952992

--------------------------------------------------------------------------------

 

such amounts shall constitute Net Cash Proceeds); provided, however, that any
such proceeds received by any Subsidiary of the Borrower that is not a Wholly
Owned Subsidiary of the Borrower shall constitute “Net Cash Proceeds” only to
the extent of the aggregate direct and indirect beneficial ownership interest of
the Borrower therein.
“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Lenders or all affected Lenders
in accordance with the terms of Section 10.1 and (b) has been approved by the
Required Lenders.
“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.
“Note”: a Term Loan Note, a Revolving Loan Note or a Swingline Loan Note.
“Notice of Borrowing”: a notice substantially in the form of Exhibit K.
“Notice of Conversion/Continuation”: a notice substantially in the form of
Exhibit L.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower or any Guarantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower and any other Loan Party to the Administrative Agent or to any Lender
or any Qualified Counterparty party to a Specified Swap Agreement, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Cash Management Agreements,
the Letters of Credit, any Specified Swap Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all reasonable and documented fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower or any Guarantor pursuant hereto) or
otherwise.
“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

25
SF1 1952992

--------------------------------------------------------------------------------

 

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.21).
“Participant”: as defined in Section 10.6(d).
“Participant Register”: as defined in Section 10.6(d).
“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.
“Payoff Letter”: a letter, dated as of, or prior to, the Closing Date and
executed by each of the Existing Agent and the Borrower to the effect that upon
receipt by the Existing Agent of the “payoff amount” (however designated)
referenced therein, the obligations of the Group Members under the Existing
Credit Facility shall be satisfied in full and the commitments of the lenders to
make new advances under the Existing Credit Facility are terminated.
“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan”: an employee pension benefit plan (as defined in Section 3(2) of
ERISA) other than a Multiemployer Plan subject to the provisions of Title IV of
ERISA or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA and
in respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.
“Permitted Acquisition”: as defined in Section 7.7(k).
“Permitted Disposition”: as defined in Section 7.5.
“Permitted gTLD Investments”: as defined in Section 7.7(l).
“Permitted Stock Tender”: not later than December 31, 2013, the repurchase by
the Borrower of outstanding shares of the Borrower pursuant to a stock buyback
program in an aggregate amount up to, but not in excess of $50,000,000.
“Permitted Subordinated Indebtedness”: unsecured Indebtedness of the Borrower or
a Guarantor that (a) is expressly subordinated in right of payment to the
Obligations under this Agreement and on terms that (1) a financial officer of
the Borrower certifies are no less favorable, in the aggregate, to the Lenders
than the subordination provisions contained in a customary public or “Rule 144A”
issuance of non-investment grade subordinated notes or (2) are deemed reasonably
customary by the Administrative Agent at the time of incurrence, (b) has a
maturity not earlier than the date that is one year after the later of the Term
Loan Maturity Date or the Revolving Termination Date, (c) does not require any
repayments of principal earlier than the date that is one year after the

26
SF1 1952992

--------------------------------------------------------------------------------

 

Term Loan Maturity Date or the Revolving Termination Date (other than customary
offers to repurchase upon a change of control, asset sale or Casualty Event and
customary acceleration rights after an event of default), (d) does not restrict
the incurrence of the Loans (including any incremental facility up to
$25,000,000 (unless otherwise agreed by the Administrative Agent)) and (e) is
not guaranteed by any Person that is not a Guarantor and is guaranteed only on a
basis expressly subordinated (on terms that, when taken as a whole, are deemed
reasonably customary by the Administrative Agent at the time of incurrence) in
right of payment to the Obligations hereunder.
“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
“Plan”: (a)  an “employee benefit plan” (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan or Pension Plan which is currently maintained or
sponsored by any Loan Party or any Subsidiary thereof or to which any Loan Party
or any Subsidiary thereof is obligated to make, contributions, or (b) a Pension
Plan.
“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.
“Post-Closing Agreement”: that certain post-closing letter agreement dated as of
the date hereof between the Borrower and Administrative Agent.
“Prime Rate”: the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).
“Pro Forma Basis”: with respect to any calculation or determination for a Loan
Party for any period, in making such calculation or determination on the
specified date of determination (the “Determination Date”), means:
(a)     pro forma effect will be given to any Indebtedness incurred (“Incurred”)
by such Loan Party or any of its Subsidiaries (including by assumption of then
outstanding Indebtedness or by a Person becoming a Subsidiary) after the
beginning of the applicable period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of such period;
(b)     pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Agreement applicable to the Indebtedness) had been
the applicable rate for the entire reference period;
(c)     Consolidated Fixed Charges related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the Determination Date, except for
Consolidated Interest Expense

27
SF1 1952992

--------------------------------------------------------------------------------

 

accrued during the reference period under a revolving credit to the extent of
the commitment thereunder (or under any successor revolving credit) in effect on
the Determination Date, will be excluded as if such Indebtedness was no longer
outstanding or was repaid or redeemed on the first day of such period; and
(d)     pro forma effect will be given to: (A) the acquisition or disposition of
companies, divisions or lines of businesses by such Loan Party and its
Subsidiaries, including any acquisition or disposition of a company, division or
line of business since the beginning of the reference period by a Person that
became a Subsidiary after the beginning of the applicable period; and (B) the
discontinuation of any discontinued operations but, in the case of Consolidated
Fixed Charges, only to the extent that the obligations giving rise to
Consolidated Fixed Charges will not be obligations of such Loan Party or any of
its Subsidiaries following the Determination Date; in each case of clauses
(A) and (B), that have occurred since the beginning of the applicable period and
before the Determination Date as if such events had occurred, and, in the case
of any disposition, the proceeds thereof applied, on the first day of such
period. To the extent that pro forma effect is to be given to an acquisition or
disposition of a company, division or line of business, the pro forma
calculation (which may include, for the avoidance of doubt, pro forma cost
savings attributable to such acquisition or disposition (i) that occurred during
the most recent four-quarter reference period or subsequent to the four-quarter
reference period and on or prior to the Determination Date and calculated in
accordance with Regulation S-X under the Securities Act of 1933 or (ii) that the
Borrower reasonably determines are probable based upon identifiable actions to
be taken within 12 months of the date of the relevant acquisition or disposition
(as applicable)) will be calculated in good faith by a responsible financial or
accounting officer of the Borrower in consultation with the Administrative Agent
based upon the most recent four full fiscal quarters for which the relevant
financial information is available.
“Projections”: as defined in Section 6.2(c).
“Properties”: as defined in Section 4.17(a).
“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.
“Recipient”: the Administrative Agent or a Lender, as applicable.
“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Loan Party resulting in the receipt by any Group Member of Net Cash Proceeds
in excess of $500,000.
“Refunded Swingline Loans”: as defined in Section 2.7(b).
“Register”: as defined in Section 10.6(c).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are not applied to prepay

28
SF1 1952992

--------------------------------------------------------------------------------

 

the Loans or other amounts pursuant to Section 2.10(b)(ii) as a result of the
delivery of a Reinvestment Notice.
“Reinvestment Event”: any Recovery Event in respect of which the Borrower has
delivered a Reinvestment Notice.
“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and that the Borrower (directly or
indirectly through a Guarantor) intends and expects to use all or a specified
portion of the Net Cash Proceeds of a Recovery Event to acquire or repair assets
useful in the business of the Borrower or its Subsidiaries.
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the business of the Borrower or its Subsidiaries.
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event,
and (b) the date that is five Business Days after the date on which the Borrower
shall have notified the Administrative Agent of the Borrower’s determination not
to acquire or repair assets useful in the business of the Borrower or its
Subsidiaries with all or any portion of the relevant Reinvestment Deferred
Amount.
“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
“Replacement Lender”: as defined in Section 2.21.
“Required Lenders”: at any time, (a) if only one Lender holds the outstanding
Term Loans and the Total Revolving Commitments, such Lender; and (b) if more
than one Lender holds the outstanding Term Loans and the Total Revolving
Commitments, then at least two Lenders who hold more than 50% of the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding,
and (ii) the Total Revolving Commitments (including, without duplication, the
L/C Commitments) then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided
that for the purposes of this clause (b), the outstanding principal amount of
the Term Loans held by any Defaulting Lender and the Revolving Commitments of,
and the portion of the Revolving Loans and participations in L/C Exposure and
Swingline Loans held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.
“Requirement of Law”: as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Responsible Officer”: the chief executive officer, president, chief financial
officer, chief accounting officer, treasurer, secretary, assistant secretary,
controller or comptroller of a Loan Party, but in any event, with respect to
financial matters, the chief financial officer, chief accounting officer,

29
SF1 1952992

--------------------------------------------------------------------------------

 

vice president of accounting or finance, treasurer, controller or comptroller of
a Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
“Restricted Payments”: as defined in Section 7.6.
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof (including in connection with assignments permitted hereunder).
“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s L/C Percentage of
the aggregate undrawn amount of all outstanding Letters of Credit (including any
Existing Letters of Credit) at such time, (c) such Lender’s L/C Percentage of
the aggregate amount of all L/C Disbursements that have not yet been reimbursed
or converted into Revolving Loans at such time, and (d) such Lender’s Revolving
Percentage of the aggregate principal amount of Swingline Loans then
outstanding.
“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
“Revolving Loan Conversion”: as defined in Section 3.5(b).
“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.
“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.
“Revolving Loans”: as defined in Section 2.4(a).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event

30
SF1 1952992

--------------------------------------------------------------------------------

 

that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Commitments, the Revolving Percentages shall be determined in a
manner designed to ensure that the other outstanding Revolving Extensions of
Credit shall be held by the Revolving Lenders on a comparable basis.
“Revolving Termination Date”: the five year anniversary of the Closing Date.
“S&P”: Standard & Poor’s Ratings Services and any successor thereto.
“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Secured Obligations”: as defined in the Guarantee and Collateral Agreement.
“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender), any
Cash Management Bank, and any Swingline Lender in its capacity as Swingline
Lender, and any Qualified Counterparties.
“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.
“Securities Account Control Agreement”: any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.
“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Intellectual Property Security Agreements, the
Deposit Account Control Agreements, the Securities Account Control Agreements,
the Foreign Pledge Documents, including the Irish Law Share Charge, and all
other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the Obligations of any
Loan Party under any Loan Document and all financing statements, fixture
filings, patent, trademark and copyright filings, assignments, acknowledgments
and other filings, documents and agreements made or delivered pursuant thereto.
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will,

31
SF1 1952992

--------------------------------------------------------------------------------

 

as of such date, be greater than the amount that will be required to pay the
liability of such Person on its debts as such debts become absolute and matured,
as such quoted terms are determined in accordance with applicable federal and
state laws governing determinations of the insolvency of debtors, (c) such
Person will not have, as of such date, an unreasonably small amount of capital
with which to conduct its business, and (d) such Person will be able to pay its
debts as they mature in the ordinary course. For purposes of this definition,
(i) “debt” means liability on a “claim,” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Specified Swap Agreement”: any Swap Agreement entered into by any Group Member
and any Qualified Counterparty (or any Person who was a Qualified Counterparty
as of the Closing Date or as of the date such Swap Agreement was entered into)
to the extent permitted under Section 7.11.
“Spin-Out Transaction”: the distribution by the Borrower to its stockholders of
all of the stock of Picco, Inc., a Delaware corporation formed to own and
operate eNom, Incorporated, DMIH Limited, and all the other assets of the
Borrower’s Domain Services Business, and certain transactions subsidiary
thereto.
“Spin-Out Transaction Effective Date”: the date, if any, of the consummation of
the Spin-Out Transaction.
“Subordinated Debt Document”: any agreement, certificate, document or instrument
executed or delivered by the Borrower or any Subsidiary and evidencing Permitted
Subordinated Indebtedness, and any renewals, modifications, or amendments
thereof which are not prohibited by this Agreement or are approved in writing by
the Administrative Agent.
“Subordinated Indebtedness”: Indebtedness of a Loan Party subordinated to the
Obligations, pursuant to subordination terms (including payment, lien and
remedies subordination terms, as applicable) reasonably acceptable to the
Administrative Agent.
“Subsequent Funding Date”: as defined in Section 2.1.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such

32
SF1 1952992

--------------------------------------------------------------------------------

 

Person. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf the
Borrower or its Subsidiaries as support for, among other things, their contracts
with customers, whether such indebtedness is owing directly or indirectly by the
Borrower or any such Subsidiary.
“SVB”: as defined in the preamble hereto.
“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”
“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Qualified
Counterparty).
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000.
“Swingline Lender”: SVB, in its capacity as the lender of Swingline Loans.
“Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.
“Swingline Loans”: as defined in Section 2.6.
“Swingline Participation Amount”: as defined in Section 2.7(c).
“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

33
SF1 1952992

--------------------------------------------------------------------------------

 

“Tax Return”: any report, filing, return, information return, document,
election, including amendments to any of the foregoing, filed or furnished or
required to be filed or furnished with respect to Taxes.
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in an aggregate principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1A. The original aggregate amount of the Term Commitments is
$100,000,000.
“Term Facility”: the Term Commitments and the Term Loans made thereunder.
“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.
“Term Loan”: the term loans made by the Lenders pursuant to Section 2.1.
“Term Loan Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“Term Loan Maturity Date”: the five year anniversary of the Closing Date.
“Term Loan Note”: a promissory note in the form of Exhibit H-3, as it may be
amended, supplemented or otherwise modified from time to time.
“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).
“Total Credit Exposure”: is, as to any Lender at any time, the unused
Commitments, Revolving Extensions of Credit and outstanding Term Loans of such
Lender at such time.
“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.9 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$25,000,000.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. The original amount of the Total Revolving
Commitments is $125,000,000. The L/C Commitment and the Swingline Commitment are
each a sublimit of the Total Revolving Commitments.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.
“Trade Date”: as defined in Section 10.6(b)(i)(B).

34
SF1 1952992

--------------------------------------------------------------------------------

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved (to the extent
required) by the board of directors (or other legally recognized governing body)
of the Person to be acquired; except that with respect to any acquisition of a
non-U.S. Person, an otherwise friendly acquisition shall not be deemed to be
unfriendly if it is not customary in such jurisdiction to obtain such approval
prior to the first public announcement of an offer relating to a friendly
acquisition.
“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of
California, or as the context may require, any other applicable jurisdiction.
“United States” and “U.S.”: the United States of America.
“U.S. Person”: any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate”: as defined in Section 2.18(f).
“Voting Stock”: as to any Person, the capital stock of any class or classes or
other equity interests (however designated and including general partnership
interests in a partnership) having ordinary voting power for the election of
directors or similar governing body of such Person.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Wholly Owned Subsidiary Guarantor”: any Guarantor that is a Wholly Owned
Subsidiary of the Borrower or one of the other Loan Parties.
“Withholding Agent”: as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.
1.2    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and

35
SF1 1952992

--------------------------------------------------------------------------------

 

effect and to refer to any and all tangible and intangible assets and
properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (v) references to agreements
(including this Agreement) or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated, amended and restated or
otherwise modified from time to time.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(ii) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.
(c)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.
SECTION 2    
AMOUNT AND TERMS OF COMMITMENTS
2.1    Term Commitments. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a Term Loan to the Borrower (a) on the Closing
Date, in an amount equal to one half of the amount of the Term Commitment of
such Lender; and (b) at any time after the Closing Date through December 31,
2013 the (“Subsequent Funding Date”), one additional Term Loan in an amount
equal to the remaining one half of the amount of the Term Commitment of such
Lender. The Term Loans may from time to time be Eurodollar Loans or ABR Loans,
as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.11, and once repaid in accordance with the
provisions hereof may not be reborrowed.
2.2    Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent an irrevocable Notice of Borrowing (which must be received
by the Administrative Agent prior to 11:00 A.M. Pacific time, one Business Day
prior to the Closing Date or the Subsequent Funding Date, as applicable (with
originals to follow within three Business Days)) requesting that the Term
Lenders make the Term Loans on the Closing Date or on the Subsequent Funding
Date, as applicable, and specifying the amount to be borrowed. Upon receipt of
such Notice of Borrowing, the Administrative Agent shall promptly notify each
Term Lender thereof. Not later than 12:00 P.M. Pacific time on the Closing Date
or the Subsequent Funding Date, as applicable, each Term Lender shall make
available to the Administrative Agent at the Term Loan Funding Office an amount
in immediately available funds equal to the Term Loan or Term Loans to be made
by such Lender. The Administrative Agent shall credit the account of the
Borrower on the books of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Term Lenders in
immediately available funds or, if so specified in the

36
SF1 1952992

--------------------------------------------------------------------------------

 

Notice of Borrowing, the Administrative Agent shall wire transfer all or a
portion of such aggregate amounts to the Existing Agent (for application against
amounts then outstanding under the Existing Credit Facility), in accordance with
the wire instructions specified for such purpose in the Notice of Borrowing.
2.3    Repayment of Term Loans. Beginning on December 31, 2013, the Term Loans
of each Term Lender shall be repaid in consecutive quarterly installments, each
of which shall be in an amount equal to such Lender’s Term Percentage multiplied
by the amount set forth below opposite such installment:
Quarterly Installment
Principal Amount
December 31, 2013 through September 30, 2014
3.75% of the original principal amount of the Term Loans
 
December 31, 2014 through September 30, 2015
3.75% of the original principal amount of the Term Loans
 
December 31, 2015 through September 30, 2016
3.75% of the original principal amount of the Term Loans
 
December 31, 2016 through September 30, 2017
5.00% of the original principal amount of the Term Loans
 
December 31, 2017 through June 30, 2018
8.75% of the original principal amount of the Term Loans
 
Term Loan Maturity Date
All Term Loans outstanding
 



To the extent not previously paid, all then outstanding Term Loans shall be due
and payable on the Term Loan Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.
2.4    Revolving Commitments.
(a)    Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount with respect to
all such Revolving Loans at any one time outstanding which, when added to such
Lender’s pro rata share of the aggregate outstanding amount of any Revolving
Loans, any Swingline Loans, the aggregate undrawn amount of all outstanding
Letters of Credit, and the aggregate amount of all L/C Disbursements that have
not yet been reimbursed or converted into Revolving Loans, incurred on behalf of
the Borrower and owing to such Lender, does not exceed the amount of such
Lender’s Revolving Commitment. In addition, the amount of the Total Revolving
Extensions of Credit outstanding at such time shall not exceed the Total
Revolving Commitments in effect at such time. During the Revolving Commitment
Period the Borrower may use the Revolving Commitments by borrowing, prepaying
the Revolving Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof. The Revolving Loans may

37
SF1 1952992

--------------------------------------------------------------------------------

 

from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.5 and 2.11.
(b)    The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.
2.5    Procedure for Revolving Loan Borrowing. The Borrower may borrow up to the
Available Revolving Commitment under the Revolving Commitments during the
Revolving Commitment Period on any Business Day; provided that the Borrower
shall give the Administrative Agent an irrevocable Notice of Borrowing (which
must be received by the Administrative Agent prior to 11:00 A.M., Pacific time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing Date,
in the case of ABR Loans (in each case, with originals to follow within three
Business Days)) (provided that any such Notice of Borrowing of ABR Loans under
the Revolving Facility to finance payments under Section 3.5(a) may be given not
later than 11:00 A.M., Pacific time, on the date of the proposed borrowing), in
each such case specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date, (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor, and (iv) instructions for
remittance of the proceeds of the applicable Loans to be borrowed. Each
borrowing under the Revolving Commitments shall be in an amount equal to in the
case of ABR Loans, $1,000,000 or a whole multiple of $100,000 in excess thereof
(or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount; provided that the Swingline Lender may request,
on behalf of the Borrower, borrowings under the Revolving Commitments that are
ABR Loans in other amounts pursuant to Section 2.7). Upon receipt of any such
Notice of Borrowing from the Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof. Each Revolving Lender will make the amount
of its pro rata share of each such borrowing available to the Administrative
Agent for the account of the Borrower at the Revolving Loan Funding Office prior
to 12:00 P.M., Pacific time, on the Borrowing Date requested by the Borrower in
funds immediately available to the Administrative Agent. Such borrowing will
then be made available to the Borrower by the Administrative Agent crediting
such account as is designated in writing to the Administrative Agent by the
Borrower with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent or, if so specified in such written notice from the
Borrower, the Administrative Agent shall wire transfer a portion of such
aggregate amounts to the Existing Agent (for application against amounts then
outstanding under the Existing Credit Facility), in accordance with the wire
instructions specified for such purpose by the Borrower.
2.6    Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Borrower;
provided that (a) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect, (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero,
and (c) the Borrower shall not use the proceeds of any

38
SF1 1952992

--------------------------------------------------------------------------------

 

Swingline Loan to refinance any then outstanding Swingline Loan. During the
Revolving Commitment Period, the Borrower may use the Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swingline Loans shall be ABR Loans only and shall be made
only in Dollars. To the extent not otherwise required by the terms hereof to be
repaid prior thereto, the Borrower shall repay to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the Revolving Termination
Date.
2.7    Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a)    Whenever the Borrower desires that the Swingline Lender make Swingline
Loans the Borrower shall give the Swingline Lender irrevocable telephonic notice
(which telephonic notice must be received by the Swingline Lender not later than
12:00 P.M., Pacific time, on the proposed Borrowing Date) confirmed promptly in
writing by a Notice of Borrowing, specifying (i) the amount to be borrowed,
(ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period), and (iii) instructions for the remittance of the
proceeds of such Loan. Each borrowing under the Swingline Commitment shall be in
an amount equal to $500,000 or a whole multiple of $100,000 in excess thereof.
Promptly thereafter, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Borrower an
amount in immediately available funds equal to the amount of the Swingline Loan
to be made by depositing such amount in the account designated in writing to the
Administrative Agent by the Borrower. Unless a Swingline Loan is sooner
refinanced by the advance of a Revolving Loan pursuant to Section 2.7(b), such
Swingline Loan shall be repaid by the Borrower no later than five Business Days
after the advance of such Swingline Loan.
(b)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s
telephonic notice given by the Swingline Lender no later than 12:00 P.M.,
Pacific time, and promptly confirmed in writing, request each Revolving Lender
to make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in
an amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on
the date of such notice, to repay the Swingline Lender. Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in immediately available funds, not
later than 11:00 A.M., Pacific time, one Business Day after the date of such
notice. The proceeds of such Revolving Loan shall be immediately made available
by the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loan. The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
to immediately pay the amount of any Refunded Swingline Loan to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loan.
(c)    If prior to the time that the Borrower has repaid the Swingline Loans
pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to
Section 2.7(b), one of the events described in Section 8.1(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been

39
SF1 1952992

--------------------------------------------------------------------------------

 

made pursuant to the notice referred to in Section 2.7(b) or on the date
requested by the Swingline Lender (with at least one Business Day’s notice to
the Revolving Lenders), purchase for cash an undivided participating interest in
the then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Revolving Lender’s
Revolving Percentage multiplied by (ii) the sum of the aggregate principal
amount of the outstanding Swingline Loans that were to have been repaid with
such Revolving Loans.
(d)    Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.
(e)    Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
(f)    The Swingline Lender may resign at any time by giving 30 days’ prior
notice to the Administrative Agent, the Lenders and the Borrower. After the
resignation of the Swingline Lender hereunder, the retiring Swingline Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement and the other Loan
Documents with respect to Swingline Loans made by it prior to such resignation,
but shall not be required to make any additional Swingline Loans.
2.8    Fees.
(a)    Fees. On or prior to the Closing Date, the Borrower agrees to pay to the
Administrative Agent the fees set forth in the Fee Letters.
(b)    Commitment Fee. As additional compensation for the Commitments, the
Borrower shall pay to the Administrative Agent for the account of the Lenders, a
fee for the Borrower’s non-use of available funds under the Revolving Facility
and the Term Facility (the “Commitment Fee”), payable quarterly in arrears on
October 1, 2013 and on the first day of each calendar quarter occurring
thereafter prior to the Revolving Termination Date or Subsequent Funding Date,
and on the Revolving Termination Date or Subsequent Funding Date, in each case

40
SF1 1952992

--------------------------------------------------------------------------------

 

as applicable and in an amount equal to the Applicable Margin under the heading
“Commitment Fee” multiplied by the average unused portion of the Total Revolving
Commitments and Term Commitments, as reasonably determined by the Administrative
Agent. The unused portion of the Total Revolving Commitments, for purposes of
this calculation, shall equal the difference between (i) the Total Revolving
Commitments (as reduced from time to time), and (ii) the sum of (A) the average
for the period of the daily closing balance of the Revolving Loans outstanding,
(B) the aggregate undrawn amount of all Letters of Credit outstanding at such
time, and (C) the aggregate amount of all L/C Disbursements that have not yet
been reimbursed or converted into Revolving Loans at such time. For the
avoidance of doubt, the outstanding amount of any Swingline Loans shall not be
counted towards or considered usage of the Total Revolving Commitments for
purposes of determining the Commitment Fee.
(c)    Fees Nonrefundable. All fees payable under this Section 2.8 shall be
fully earned on the date paid and nonrefundable.
2.9    Termination or Reduction of Revolving Commitments.
(a)    Termination or Reduction of Total Revolving Commitments. The Borrower
shall have the right, upon not less than three Business Days’ written notice
delivered to the Administrative Agent, to terminate the Total Revolving
Commitments or from time to time to reduce the amount of the Total Revolving
Commitments; provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Revolving Loans
and Swingline Loans to be made on the effective date thereof the amount of the
Total Revolving Extensions of Credit then outstanding would exceed the Total
Revolving Commitments then in effect. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple in excess thereof, and shall reduce
permanently the Total Revolving Commitments then in effect; provided that, if in
connection with any such reduction or termination of the Total Revolving
Commitments a Eurodollar Loan is prepaid on any day other than the last day of
the Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.19. Any reduction of the Total Revolving Commitments
shall be applied to the Revolving Commitments of each Lender according to its
respective Revolving Percentage. All fees accrued until the effective date of
any termination of the Total Revolving Commitments shall be paid on the
effective date of such termination.
(b)    Termination or Reduction of Total L/C Commitments. The Borrower shall
have the right, upon not less than three Business Days’ written notice delivered
to the Administrative Agent, to terminate the Total L/C Commitments available to
the Borrower or, from time to time, to reduce the amount of the Total L/C
Commitments available to the Borrower; provided that, in any such case, no such
termination or reduction of the Total L/C Commitments shall be permitted if,
after giving effect thereto, the Total L/C Commitments shall be reduced to an
amount that would result in the aggregate L/C Exposure exceeding the Total L/C
Commitments (as so reduced). Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple in excess thereof, and shall reduce permanently
the Total L/C Commitments then in effect. Any reduction of the Total L/C
Commitments shall be applied to the L/C Commitments of each Lender according to
its respective L/C Percentage. All fees accrued until the effective date of any
termination of the Total L/C Commitments shall be paid on the effective date of
such termination.

41
SF1 1952992

--------------------------------------------------------------------------------

 

2.10    Loan Prepayments.
(a)    Optional Prepayments Generally. The Borrower may at any time and from
time to time prepay the Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Administrative Agent no later than
11:00 A.M., Pacific time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., Pacific time, one Business Day
prior thereto, in the case of ABR Loans, which notice shall specify the date and
amount of the proposed prepayment; provided that if a Eurodollar Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.19; provided
further that if such notice of prepayment indicates that such prepayment is to
be funded with the proceeds of a refinancing, such notice of prepayment may be
revoked if the financing is not consummated. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Revolving Loans shall be in
an aggregate principal amount of $1,000,000 or a whole multiple thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof. Prepayments of the Term Loans made
pursuant to this Section 2.10 shall be applied to the prepayment of installments
due in respect of the Term Loans as directed by the Borrower and in accordance
with Section 2.3 and 2.16(b).
(b)    Mandatory Prepayments.
(i)    Within five Business Days following the date of receipt by any Loan Party
of Net Cash Proceeds from any Recovery Event then, unless a Reinvestment Notice
shall be delivered in respect thereof within five Business Days following
receipt, such Net Cash Proceeds shall be applied on such date toward the
prepayment of the Term Loans and other amounts as set forth in Section
2.10(b)(ii); provided that notwithstanding the foregoing, within three Business
Days following any Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans and other amounts as
set forth in Section 2.10(b)(ii).
(ii)    Amounts to be applied in connection with prepayments made pursuant to
this Section 2.10(b) shall be applied to the prepayment of installments due in
respect of the Term Loans in reverse order of maturity and in accordance with
Sections 2.3 and 2.16(b) (provided that any Term Lender may decline any such
prepayment (the aggregate amount of all such prepayments declined in connection
with any particular prepayment, collectively, the “Declined Amount”), in which
case the Declined Amount shall be distributed first, to the prepayment, on a pro
rata basis, of the Term Loans held by Term Lenders that have elected to accept
such Declined Amounts; and second, to the extent of any residual, if no Term
Loans remain outstanding, as directed by the Borrower. Each prepayment of the
Term Loans under this Section 2.10(b) shall be accompanied by accrued interest
to the date of such prepayment on the amount prepaid. The Borrower shall deliver
to the Administrative

42
SF1 1952992

--------------------------------------------------------------------------------

 

Agent and each Term Lender notice of each prepayment of Term Loans in whole or
in part pursuant to this Section 2.10(b) not less than five Business Days prior
to the date such prepayment shall be made (each, a “Mandatory Prepayment Date”).
Such notice shall set forth (A) the Mandatory Prepayment Date, (B) the aggregate
amount of such prepayment with a calculation thereof in reasonable detail, (C)
the Type of each Loan to be prepaid, and (C) the options of each Term Lender to
(x) decline or accept its share of such prepayment and (y) to accept Declined
Amounts. Any Term Lender that wishes to exercise its option to decline such
prepayment or to accept Declined Amounts shall notify the Administrative Agent
by facsimile not later than three Business Days prior to the Mandatory
Prepayment Date.
(iii)    No prepayment premium or penalty shall be payable in respect of any
mandatory prepayments made pursuant to this Section 2.10(b).
2.11    Conversion and Continuation Options.
(a)    The Borrower may elect from time to time to convert Eurodollar Loans to
ABR Loans by giving the Administrative Agent prior irrevocable notice in a
Notice of Conversion/Continuation of such election no later than 11:00 A.M.,
Pacific time, on the Business Day preceding the proposed conversion date;
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. Subject to Section 2.15,
the Borrower may elect from time to time to convert ABR Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 11:00 A.M., Pacific time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.
(b)    Subject to Section 2.15, any Eurodollar Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the Borrower giving irrevocable notice in a Notice of Conversion/Continuation to
the Administrative Agent by no later than 11:00 A.M., Pacific time, on the date
occurring three Business Days preceding the proposed continuation date and
otherwise in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such when any Event of Default has occurred and is continuing; provided
further that if the Borrower shall fail to give any required notice as described
above in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period; provided however, that if
the Borrower so notifies the Administrative Agent, if no Event of Default has
occurred and is continuing, Eurodollar Loans may be continued automatically at
the end of any Interest Period for successive one month Interest Periods. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

43
SF1 1952992

--------------------------------------------------------------------------------

 

2.12    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $100,000
in excess thereof, and (b) no more than ten Eurodollar Tranches shall be
outstanding at any one time.
2.13    Interest Rates and Payment Dates.
(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (i) the
Eurodollar Rate determined for such Interest Period plus (ii) the Applicable
Margin.
(b)    Each ABR Loan (including any Swingline Loan) shall bear interest at a
rate per annum equal to (i) the ABR plus (ii) the Applicable Margin.
(c)    During the continuance of an Event of Default, at the request of the
Required Lenders, all Obligations shall bear interest at a rate per annum equal
to the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2.00% (the “Default Rate”); provided that the
Default Rate shall apply to all Obligations automatically and without any
Required Lender consent therefor upon the occurrence of any Event of Default
arising under Section 8.1(a)(i).
(d)    Interest on the outstanding principal amount of each Loan shall be
payable in arrears on each Interest Payment Date; provided that interest
accruing pursuant to Section 2.13(c) shall be payable from time to time on
demand.
2.14    Computation of Interest and Fees.
(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate the interest thereon shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a).

44
SF1 1952992

--------------------------------------------------------------------------------

 

2.15    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) in connection
with any request for a Eurodollar Loan or a conversion to or a continuation
thereof that, by reason of circumstances affecting the relevant market,
(a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (b) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(c) the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, then, in any such case of (a), (b) or (c), the
Administrative Agent shall promptly notify the Borrower and the relevant Lenders
thereof as soon as practicable thereafter. Any such determination shall specify
the basis for such determination and shall, in the absence of manifest error, be
conclusive and binding for all purposes. Thereafter, (x) any Eurodollar Loans
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (y) any Loans that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and
(z) any outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent, no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans under
the relevant Facility to Eurodollar Loans.
2.16    Pro Rata Treatment and Payments.
(a)    Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any reduction of the
Commitments shall be made pro rata according to the respective Term Percentages,
L/C Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.
(b)    Except as otherwise provided herein, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Term
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Term Loans then held by the Term Lenders. The amount of each
principal prepayment of the Term Loans shall be applied to reduce the then
remaining installments of the Term Loans pro rata based upon the respective then
remaining principal amounts thereof. Except as otherwise may be agreed by the
Borrower and the Required Lenders, any prepayment of Term Loans shall be applied
to the then outstanding Term Loans on a pro rata basis regardless of type.
Amounts prepaid on account of the Term Loans may not be reborrowed.
(c)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.
(d)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 11:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of

45
SF1 1952992

--------------------------------------------------------------------------------

 

the Lenders, at the applicable Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. Any payment received by
the Administrative Agent after 11:00 A.M., Pacific time shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.
(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to the date of any borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent, on demand, such corresponding amount
with interest thereon, for each day from and including the date on which such
amount is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, a rate equal to the greater of (A) the Federal Funds Effective Rate and
(B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by the Borrower, the rate per annum applicable to ABR Loans under the
relevant Facility. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(f)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower is making such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the

46
SF1 1952992

--------------------------------------------------------------------------------

 

greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against any Loan Party.
(g)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(h)    The obligations of each Lender hereunder to (i) make Term Loans,
(ii) make Revolving Loans, (iii) fund its participations in L/C Disbursements in
accordance with its respective L/C Percentage, (iv) fund its respective
Swingline Participation Amount of any Swingline Loan, and (v) make payments
pursuant to Section 9.7, as applicable, are several and not joint. The failure
of any Lender to make any such Loan, to fund any such participation or to make
any such payment under Section 9.7 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 9.7.
(i)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(j)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, toward payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(k)    If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it, its participation in the L/C
Exposure or other obligations hereunder, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its Term
Percentage, Revolving Percentage or L/C Percentage, as applicable, of such
payment on account of the Loans or participations obtained by all of the
Lenders, such Lender shall forthwith advise the Administrative Agent of the
receipt of such payment, and within five Business Days of such receipt purchase
(for cash at face value) from the other Term Lenders, Revolving Lenders or L/C
Lenders, as applicable (through the Administrative Agent), without recourse,
such participations in the Term Loans or Revolving Loans made by them and/or
participations in the L/C Exposure held by them, as applicable, or make such
other adjustments as shall be equitable, as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of the other
Lenders in accordance with their respective Term Percentages, Revolving
Percentages or L/C Percentages, as applicable; provided, however, that if all or
any portion of such excess payment

47
SF1 1952992

--------------------------------------------------------------------------------

 

is thereafter recovered by or on behalf of the Borrower from such purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest. The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 2.16(k) may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation. No
documentation other than notices and the like referred to in this
Section 2.16(k) shall be required to implement the terms of this
Section 2.16(k). The Administrative Agent shall keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.16(k) and shall in each case notify the
Term Lenders, the Revolving Lenders or the L/C Lenders, as applicable, following
any such purchase. The provisions of this Section 2.16(k) shall not be construed
to apply to (i) any payment made by or on behalf of the Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender),
(ii) the application of Cash Collateral provided for in Section 3.10, or
(iii) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or sub-participations in any L/C
Exposure to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply). The Borrower consents on behalf of itself and each other Loan
Party to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Loan Party in the amount of such participation.
(l)    Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees and
Swingline Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or the Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided, that after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments then in effect.
2.17    Illegality; Requirements of Law.
(a)    Illegality. If any Lender determines that any Requirement of Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain

48
SF1 1952992

--------------------------------------------------------------------------------

 

such Eurodollar Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
(b)    Requirements of Law. If the adoption of or any change in any Requirement
of Law or in the interpretation or application thereof or compliance by any
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
date hereof:
(i)    shall subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its Loans, loan principal,
Letters of Credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
(ii)    shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient, by an amount that such Lender or other Recipient deems to
be material, of making, converting to, continuing or maintaining Loans
determined with reference to the Eurodollar Rate or of maintaining its
obligation to make such Loans, or to increase the cost to such Lender or such
other Recipient of issuing or participating in Letters of Credit, or to reduce
any amount receivable or received by such Lender or other Recipient hereunder in
respect thereof (whether in respect of principal, interest or any other amount),
then, in any such case, within the time period prescribed by Section 2.17(e),
the Borrower shall pay such Lender or other Recipient, as the case may be, any
additional amounts necessary to compensate such Lender or other Recipient, as
the case may be, for such increased cost or reduced amount receivable. If any
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
(c)    If any Lender determines that any change in any Requirement of Law
subsequent to the date hereof affecting such Lender or any lending office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such change in such Requirement of Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time, within the
time period prescribed by Section 2.17(e), the Borrower will pay to such Lender
or the Issuing Lender, as the case may

49
SF1 1952992

--------------------------------------------------------------------------------

 

be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender’s or Issuing Lender’s holding company for any such
reduction suffered.
(d)    For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change in any Requirement of Law, regardless of
the date enacted, adopted or issued.
(e)    A certificate setting forth in reasonable detail any additional amounts
payable pursuant to paragraphs (b) or (c) of this Section, and the basis for
such compensation, submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof. Failure or delay on the part of
any Lender to demand compensation pursuant to this Section shall not constitute
a waiver of such Lender’s right to demand such compensation. Notwithstanding
anything to the contrary in this Section 2.17, the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.17 for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that if the circumstances giving rise to such claim have a retroactive effect,
then such nine-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower arising pursuant to this
Section 2.17 shall survive the Discharge of Obligations and the resignation of
the Administrative Agent.
2.18    Taxes. For purposes of this Section 2.18, the term “Lender” includes the
Issuing Lender and the term “applicable law” includes FATCA.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.18. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes. The Borrower shall, and shall cause each other
Loan Party to, timely pay to the relevant Governmental Authority in accordance
with applicable

50
SF1 1952992

--------------------------------------------------------------------------------

 

law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes applicable to such Loan Party.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.18, the
Borrower shall, or shall cause such other Loan Party to, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d)    Indemnification by Loan Parties. The Borrower shall, and shall cause each
other Loan Party to, jointly and severally indemnify each Recipient, within ten
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.18) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. If any Loan Party
fails to pay any Indemnified Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, such Loan Party shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.
(e)    Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders.
(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower

51
SF1 1952992

--------------------------------------------------------------------------------

 

or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Sections 2.18(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if the
Lender is not legally entitled to complete, execute or deliver such
documentation or, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

52
SF1 1952992

--------------------------------------------------------------------------------

 

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. Each Foreign
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form (other
than such documentation set forth in Section 2.18(f)(ii)(A), (B) and (D) above)
pursuant to this paragraph that such Foreign Lender is not legally able to
deliver.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.18 (including by the payment of additional amounts
pursuant to this Section 2.18), it shall pay to the

53
SF1 1952992

--------------------------------------------------------------------------------

 

indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax Returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.18 shall survive
the resignation or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, and the Discharge of Obligations.
2.19    Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) a default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (c) for any reason, the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such losses and expenses shall be equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, reduced, converted or continued, for
the period from the date of such prepayment or of such failure to borrow,
reduce, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, reduce, convert or continue, the Interest Period
that would have commenced on the date of such failure) in each case at the
applicable rate of interest or other return for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any), over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the Discharge of Obligations. This Section 2.19
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.
2.20    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.17(b), Section 2.17(c),
Section 2.18(a) or

54
SF1 1952992

--------------------------------------------------------------------------------

 

Section 2.18(d) with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate a different lending office for funding or booking its
Loans affected by such event or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, in each case, with the object
of avoiding the consequences of such event; provided that such designation is
made on terms that, in the sole judgment of such Lender, cause such Lender and
its lending office(s) to suffer no economic, legal, regulatory or other
disadvantage; and provided further that nothing in this Section shall affect or
postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.17(b), Section 2.17(c), Section 2.18(a) or Section
2.18(d). The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment
made at the request of the Borrower.
2.21    Substitution of Lenders. Upon the receipt by the Borrower of any of the
following (or in the case of clause (a) below, if the Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):
(a)    a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.18 or of increased costs pursuant to Section 2.17 (and,
in any such case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 2.20 or is a Non-Consenting Lender);
(b)    a notice from the Administrative Agent under Section 10.1(b) that one or
more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or
(c)    notice from the Administrative Agent that a Lender is a Defaulting
Lender;
then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender: (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Commitments; or (ii) designate a replacement lending institution (which
shall be an Eligible Assignee) to acquire and assume all or a ratable part of
such Affected Lender’s Loans and Commitments (the replacing Lender or lender in
(i) or (ii) being a “Replacement Lender”); provided, however, that the Borrower
shall be liable for the payment upon demand of all costs and other amounts
arising under Section 2.19 that result from the acquisition of any Affected
Lender’s Loan and/or Commitments (or any portion thereof) by a Lender or
Replacement Lender, as the case may be, on a date other than the last day of the
applicable Interest Period with respect to any Eurodollar Loans then
outstanding; and provided further, however, that if the Borrower elects to
exercise such right with respect to any Affected Lender under clause (a) or
(b) of this Section 2.21, then the Borrower shall be obligated to replace all
Affected Lenders under such clauses. The Affected Lender replaced pursuant to
this Section 2.21 shall be required to assign and delegate, without recourse,
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to one or more Replacement Lenders that so agree to
acquire and assume all or a ratable part of such Affected Lender’s Loans and
Commitments upon payment to such Affected Lender of an amount (in the aggregate
for all Replacement Lenders) equal to 100% of the outstanding principal of the
Affected Lender’s Loans, accrued interest thereon, accrued fees

55
SF1 1952992

--------------------------------------------------------------------------------

 

and all other amounts payable to it hereunder and under the other Loan Documents
from such Replacement Lenders (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts,
including amounts under Section 2.19 hereof). Any such designation of a
Replacement Lender shall be effected in accordance with, and subject to the
terms and conditions of, the assignment provisions contained in Section 10.6
(with the assignment fee to be paid by the Borrower in such instance), and, if
such Replacement Lender is not already a Lender hereunder or an Affiliate of a
Lender or an Approved Fund, shall be subject to the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld).
Notwithstanding the foregoing, with respect to any assignment pursuant to this
Section 2.21, (a) in the case of any such assignment resulting from a claim for
compensation under Section 2.17 or payments required to be made pursuant to
Section 2.18, such assignment shall result in a reduction in such compensation
or payments thereafter; (b) such assignment shall not violate applicable law and
(c) in the case of any assignment resulting from a Lender being a Minority
Lender referred to in clause (b) of this Section 2.21, the applicable assignee
shall have consented to the applicable amendment, waiver or consent.
Notwithstanding the foregoing, an Affected Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Affected Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.
2.22    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definitions of Majority
Revolving Lenders, Majority Term Lenders and Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement, and
(y) be held as Cash Collateral for the future funding obligations of such
Defaulting Lender of any participation in any future Letter of

56
SF1 1952992

--------------------------------------------------------------------------------

 

Credit; sixth, to the payment of any amounts owing to any L/C Lender, the
Issuing Lender or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any L/C Lender, the Issuing Lender or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default has occurred and is continuing, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or L/C Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
or L/C Advances were made at a time when the conditions set forth in Section 5.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Advances owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Advances owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Advances and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments under the applicable Facility without
giving effect to Section 2.22(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(E)    No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.8(b) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).
(F)    Each Defaulting Lender shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3(d).
(G)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Letter of Credit
Fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Lender and to the Swingline Lender, as applicable, the amount of
any such fee or Letter of Credit Fee, as applicable, otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or the
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee or Letter of Credit Fee, as
applicable.
(iv)    Reallocation. During any period in which there is a Defaulting Lender,
for purposes of computing the amount of the obligation of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit
pursuant to Section 3.4 or in Swingline

57
SF1 1952992

--------------------------------------------------------------------------------

 

Loans pursuant to Section 2.7(c), the L/C Percentage of each non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; (B) the aggregate obligations of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Loans of that Lender plus the
aggregate amount of that Lender’s L/C Percentage of then outstanding Letters of
Credit and (C) the conditions set forth in Section 5.2 are satisfied at the time
of such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time). No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages, L/C Percentages and Term Percentages, as
applicable (without giving effect to Section 2.22(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided further
that, except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender having been
a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure in respect of Letters of Credit
after giving effect thereto.
(d)    Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than five Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), and in such event the provisions of
Section 8.3 will apply to all amounts thereafter paid

58
SF1 1952992

--------------------------------------------------------------------------------

 

by the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, any Issuing Bank, any L/C Lender, the
Swingline Bank or any Lender may have against such Defaulting Lender.
2.23    Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.
2.24    Increase in Commitments.
(a)    At any time during the period before the date that is at least 60 days
prior to the Revolving Termination Date, at the option of the Borrower (but
subject to the conditions set forth in clause (b) below), the Revolving
Commitments may be increased by an amount not in excess of $25,000,000 in the
aggregate and the Borrower may make a maximum of two such requests (each such
increase, an “Increase”). Administrative Agent shall invite each Lender to
increase its Revolving Commitments (it being understood that no Lender shall be
obligated to increase its Revolving Commitments) in connection with a proposed
Increase, and if sufficient Lenders do not agree to increase their Revolving
Commitments in connection with such proposed Increase, then Administrative Agent
or the Borrower may invite any prospective lender who is reasonably satisfactory
to Administrative Agent and the Borrower to become a Lender in connection with a
proposed Increase. Any Increase shall be in an amount of at least $1,000,000 and
integral multiples of $1,000,000 in excess thereof.
(b)    Each of the following shall be conditions precedent to any Increase of
the Revolving Commitments:
(i)    The Administrative Agent or the Borrower have obtained the commitment of
one or more Lenders (or other prospective lenders reasonably satisfactory to
Administrative Agent and the Borrower) to provide the applicable Increase and
any prospective lenders, the Borrower and Administrative Agent have signed a
joinder agreement to this Agreement (an “Increase Joinder”), in form and
substance reasonably satisfactory to the Administrative Agent (not to be
unreasonably withheld or delayed), to which such prospective lenders, the
Borrower, and the Administrative Agent are party,
(ii)    No Default or Event of Default shall exist at the time of such Increase
or would exist after giving effect to such Increase and the application of any
proceeds thereof;
(iii)    The Borrower is in compliance with all financial covenants set forth in
Section 7.1 at the time of such Increase and on a pro forma basis after giving
effect to such Increase;

59
SF1 1952992

--------------------------------------------------------------------------------

 

(iv)    The Borrower shall have reached agreement with the Lenders (or
prospective lenders) agreeing to the increased Revolving Commitments with
respect to the interest margins applicable to Revolving Loans made pursuant to
the increased Revolving Commitments (the date of the increased Revolving
Commitments, the “Increase Effective Date”). Any Increase Joinder may, with the
consent of the Borrower, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate to effectuate the provisions
of this Section 2.24; provided, however, that, the interest margins applicable
to Revolving Loans made pursuant to the increased Revolving Commitments (which,
for such purposes only, shall be deemed to include all upfront or similar fees
or original issue discount (amortized over the life of such loans) payable to
all Lenders providing such increase, but exclusive of any arrangement,
structuring or other fees payable in connection therewith that are not shared
with all Lenders providing such increase) as of the Increase Effective Date may
not exceed the Applicable Margin for Revolving Loans hereunder by more than
0.50% unless the Applicable Margin for Revolving Loans is increased such that
there is not greater than a 0.50% difference between the Applicable Margin for
Revolving Loans immediately prior to the Increase Effective Date and the
interest margins applicable to Revolving Loans made pursuant to the increased
Revolving Commitments.
For the avoidance of doubt, it is understood and agreed that if the interest
margins that are to be applicable to the Revolving Loans made pursuant to the
increased Revolving Commitments are higher by more than 0.50% than the interest
margins applicable to Revolving Loans hereunder immediately prior to the
applicable Increase Effective Date (the amount by which the interest margins are
higher, the “Excess”), then the interest margins applicable to Revolving Loans
immediately prior to the Increase Effective Date shall be increased by the
amount of the Excess minus 0.50%, effective on the applicable Increase Effective
Date.
(c)    Unless otherwise specifically provided herein, (i) all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolving Commitments pursuant to this Section 2.24.
(d)    Each of the Lenders having a Revolving Commitment prior to the Increase
Effective Date (the “Pre-Increase Revolver Lenders”) shall assign to any Lender
which is acquiring a new or additional Revolving Commitment on the Increase
Effective Date (the “Post-Increase Revolver Lenders”), and such Post-Increase
Revolver Lenders shall purchase from each Pre-Increase Revolver Lender, at the
principal amount thereof, such interests in the Revolving Loans and
participation interests in Letters of Credit on such Increase Effective Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans and participation interests in Letters of
Credit will be held by Pre-Increase Revolver Lenders and Post-Increase Revolver
Lenders ratably in accordance with their pro rata share after giving effect to
such increased Revolving Commitments.
(e)    The Revolving Loans and Revolving Commitments established pursuant to
this Section 2.24 shall constitute Revolving Loans and Revolving Commitments
under, and shall

60
SF1 1952992

--------------------------------------------------------------------------------

 

be entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the guarantees and security interests created by the Loan
Documents. Borrower shall take any actions reasonably required by Administrative
Agent to ensure and demonstrate that the Liens and security interests granted by
the Loan Documents continue to be perfected under the UCC or otherwise after
giving effect to the establishment of any such new Revolving Commitments.
(f)    This Section 2.24 shall override any provisions of Section 10.1 to the
contrary.
SECTION 3     LETTERS OF CREDIT
3.1    L/C Commitment.
(a)    Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower on
any Business Day during the Letter of Credit Availability Period in such form as
may reasonably be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, the L/C Exposure would exceed either
the Total L/C Commitments or the Available Revolving Commitment at such time.
Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the Letter of Credit Maturity Date, provided that any Letter of Credit with
a one-year term may provide for the automatic renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above). For the avoidance of doubt, no commercial letters of credit
shall be issued by the Issuing Lender to any Person under this Agreement.
(b)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if:
(i)    such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;
(ii)    any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;
(iii)    the Issuing Lender has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of

61
SF1 1952992

--------------------------------------------------------------------------------

 

issuance, amendment, renewal or reinstatement of such Letter of Credit, that one
or more of the applicable conditions contained in Section 5.2 shall not then be
satisfied;
(iv)    any requested Letter of Credit is not in form and substance acceptable
to the Issuing Lender, or the issuance, amendment or renewal of a Letter of
Credit shall violate any applicable laws or regulations or any applicable
policies of the Issuing Lender;
(v)    such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;
(vi)    except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial face amount less than $500,000;
or
(vii)    any Lender is at that time a Defaulting Lender, unless the Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.22(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
3.2    Procedure for Issuance of Letters of Credit. The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit for the account
of the Borrower by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).
3.3    Fees and Other Charges.
(a)    The Borrower agrees to pay, with respect to each outstanding Letter of
Credit issued on or after the Closing Date for the account of (or at the request
of) the Borrower, (i) a fronting fee of 0.125% per annum on the daily amount
available to be drawn under each such Letter of Credit to the Issuing Lender for
its own account (a “Letter of Credit Fronting Fee”), (ii) a letter of credit fee
equal to the Applicable Margin relating to Letters of Credit multiplied by the
daily amount available to be drawn under each such Letter of Credit to the
Administrative Agent for the ratable account of the L/C Lenders (determined in
accordance with their respective L/C Percentages) (a

62
SF1 1952992

--------------------------------------------------------------------------------

 

“Letter of Credit Fee”), and (iii) the Issuing Lender’s standard and customary,
reasonable and documented fees with respect to the issuance, amendment, renewal
or extension of any Letter of Credit issued for the account of (or at the
request of) the Borrower or processing of drawings thereunder (the fees in this
clause (iii), collectively, the “Issuing Lender Fees”). The Issuing Lender Fees
shall be paid when required by the Issuing Lender, and the Letter of Credit
Fronting Fee and the Letter of Credit Fee shall be payable quarterly in arrears
on the last Business Day of March, June, September and December of each year
after the issuance date of such Letter of Credit and on the Letter of Credit
Maturity Date (each, an “L/C Fee Payment Date”). All Letter of Credit Fronting
Fees and Letter of Credit Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days.
(b)    The Borrower shall furnish to the Issuing Lender and the Administrative
Agent such other documents and information pertaining to any requested Letter of
Credit issuance, amendment or renewal, including any L/C-Related Documents, as
the Issuing Lender or the Administrative Agent may require. This Agreement shall
control in the event of any conflict with any L/C-Related Document (other than
any Letter of Credit).
(c)    Any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to Section 3.10 shall be payable, to the maximum extent
permitted by applicable law, to the other L/C Lenders in accordance with the
upward adjustments in their respective L/C Percentages allocable to such Letter
of Credit pursuant to Section 2.22(a)(iv), with the balance of such Letter of
Credit Fees, if any, payable to the Issuing Lender for its own account.
3.4    L/C Participations; Existing Letters of Credit.
(a)    L/C Participations. The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Lender’s L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed. Each L/C Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

63
SF1 1952992

--------------------------------------------------------------------------------

 

(b)    Existing Letters of Credit. On and after the Closing Date, each Existing
Letter of Credit shall be deemed for all purposes, including for purposes of the
fees to be collected pursuant to Section 3.3(a), reimbursement of costs and
expenses to the extent provided herein and for purposes of being secured by the
Collateral, a Letter of Credit outstanding under this Agreement and entitled to
the benefits of this Agreement and the other Loan Documents, and shall be
governed by the applications and agreements pertaining thereto and by this
Agreement (which shall control in the event of a conflict).
3.5    Reimbursement.
(a)    If the Issuing Lender shall make any L/C Disbursement in respect of a
Letter of Credit, the Issuing Lender shall notify the Borrower and the
Administrative Agent thereof and the Borrower shall pay or cause to be paid to
the Issuing Lender an amount equal to the entire amount of such L/C Disbursement
not later than (i) the immediately following Business Day if the Issuing Lender
issues such notice before 10:00 A.M. Pacific time on the date of such L/C
Disbursement, or (ii) on the second following Business Day if the Issuing Lender
issues such notice at or after 10:00 A.M. Pacific time on the date of such L/C
Disbursement. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds.
(b)    If the Issuing Lender shall not have received from the Borrower the
payment that it is required to make pursuant to Section 3.5(a) with respect to a
Letter of Credit within the time specified in such Section, the Issuing Lender
will promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose) and upon such payment pursuant to this paragraph to reimburse
the Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans that are ABR Loans plus 2.00% per annum) on
demand; provided that if at the time of and after giving effect to such payment
by the L/C Lenders, the conditions to borrowings and Revolving Loan Conversions
set forth in Section 5.2 are satisfied, the Borrower may, by written notice to
the Administrative Agent certifying that such conditions are satisfied and that
all interest owing under this paragraph has been paid, request that such
payments by the L/C Lenders be converted into Revolving Loans (a “Revolving Loan
Conversion”), in which case, if such conditions are in fact satisfied, the L/C
Lenders shall be deemed to have extended, and the Borrower shall be deemed to
have accepted, a Revolving Loan in the aggregate principal amount of such
payment without further action on the part of any party, and the Total L/C
Commitments shall be permanently reduced by such amount; any amount so paid
pursuant to this paragraph shall, on and after the payment date thereof, be
deemed to be Revolving Loans for all purposes hereunder; provided that the
Issuing Lender, at its option, may effectuate a Revolving Loan Conversion
regardless of whether the conditions to borrowings and Revolving Loan
Conversions set forth in Section 5.2 are satisfied.

64
SF1 1952992

--------------------------------------------------------------------------------

 

3.6    Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the bad
faith, gross negligence or willful misconduct of the Issuing Lender. The
Borrower agrees that any action taken or omitted by the Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of bad faith, gross negligence or willful misconduct, shall
be binding on the Borrower and shall not result in any liability of the Issuing
Lender to the Borrower.
In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) that
the Issuing Lender may incur or be subject to as a consequence, direct or
indirect, of (A) the issuance of any Letter of Credit, or (B) the failure of
Issuing Lender or of any L/C Lender to honor a demand for payment under any
Letter of Credit thereof as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority, in each case other than to the extent solely as a result
of the bad faith, gross negligence or willful misconduct of Issuing Lender or
such L/C Lender (as finally determined by a court of competent jurisdiction).
3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
3.9    Interim Interest. If the Issuing Lender shall make any L/C Disbursement
in respect of a Letter of Credit, then, unless either the Borrower shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each

65
SF1 1952992

--------------------------------------------------------------------------------

 

case the unpaid amount thereof shall bear interest for the account of the
Issuing Lender, for each day from and including the date of such L/C
Disbursement to but excluding the earlier of the date of payment by the
Borrower, at the rate per annum that would apply to such amount if such amount
were a Revolving Loan that is an ABR Loan; provided that the provisions of
Section 2.10(c) shall be applicable to any such amounts not paid when due.
3.10    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the Issuing Lender (i) if the Issuing Lender has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Advance by all the L/C Lenders that is not reimbursed by the Borrower
or converted into a Revolving Loan pursuant to Section 3.5(b), or (ii) if, as of
the Letter of Credit Maturity Date, any L/C Exposure for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then effective amount of all L/C Exposure. At any time that there shall
exist a Defaulting Lender, within one Business Day following the request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent), the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover 105% of the Fronting Exposure relating to
Letters of Credit (after giving effect to Section 2.22(a)(iv) and any Cash
Collateral provided by such Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent.
The Borrower, and to the extent provided by any Lender or Defaulting Lender,
such Lender or Defaulting Lender, hereby grants to (and subjects to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than 105% of the
applicable L/C Exposure, Fronting Exposure and other Obligations secured
thereby, the Borrower or the relevant Lender or Defaulting Lender, as
applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.22
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.
(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure in respect of Letters of Credit or
other Obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 3.10 following

66
SF1 1952992

--------------------------------------------------------------------------------

 

(i) the elimination of the applicable Fronting Exposure and other Obligations
giving rise thereto (including by the termination of the Defaulting Lender
status of the applicable Lender), or (ii) a good faith determination by the
Administrative Agent and the Issuing Lender that there exists excess Cash
Collateral; provided, however, (A) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of an Event
of Default, and (B) that, subject to Section 2.22, the Person providing such
Cash Collateral and the Issuing Lender may agree that such Cash Collateral shall
not be released but instead shall be held to support future anticipated Fronting
Exposure or other obligations, and provided further, that to the extent that
such Cash Collateral was provided by the Borrower or any other Loan Party, such
Cash Collateral shall remain subject to any security interest and Lien granted
pursuant to the Loan Documents.
3.11    Additional Issuing Lenders. The Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, conditioned or delayed) and such Lender or Lenders, as
applicable, designate one or more additional Lenders to act as a Letter of
Credit issuing bank under the terms of this Agreement. Any Lender designated as
a Letter of Credit issuing bank pursuant to this paragraph shall be deemed to be
an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lender and such
Lender.
3.12    Resignation of the Issuing Lender. The Issuing Lender may resign at any
time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower. Upon the acceptance of any appointment as
the Issuing Lender hereunder by a Lender that shall agree to serve as successor
Issuing Lender, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Lender and the
retiring Issuing Lender shall be discharged from its obligations to issue
additional Letters of Credit hereunder without affecting its rights and
obligations with respect to Letters of Credit previously issued by it. At the
time such resignation shall become effective, the Borrower shall pay all accrued
and unpaid fees pursuant to Section 3.3. The acceptance of any appointment as
the Issuing Lender hereunder by a successor Lender shall be evidenced by an
agreement entered into by such successor, in a form satisfactory to the Borrower
and the Administrative Agent, and, from and after the effective date of such
agreement, (i) such successor Lender shall have all the rights and obligations
of the previous Issuing Lender under this Agreement and the other Loan Documents
(other than with respect to the rights of the retiring Issuing Lender with
respect to Letters of Credit issued by such retiring Issuing Lender) and
(ii) references herein and in the other Loan Documents to the term “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require. After the resignation of the Issuing Lender hereunder, the
retiring Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation, but shall not be required to issue additional Letters of
Credit or to extend, renew or increase any existing Letter of Credit.
3.13    Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Lender and the Borrower when a Letter of Credit is issued and subject to
applicable laws, the Letters of Credit shall be governed by and subject to the
rules of the ISP.

67
SF1 1952992

--------------------------------------------------------------------------------

 

SECTION 4     REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make the initial Loans on the Closing Date and to make additional Loans and
to issue the Letters of Credit thereafter, the Borrower hereby represents and
warrants to the Administrative Agent and each Lender, on behalf of itself and
each of its Subsidiaries, as applicable, that:
4.1    Financial Condition. The audited consolidated balance sheets of the
Borrower and its Subsidiaries as of December 31, 2012, December 31, 2011, and
December 31, 2010, and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from PricewaterhouseCoopers LLP, present fairly in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as at
June 30, 2013, and the related unaudited consolidated statements of income and
cash flows for the three-month period ended on such date, present fairly in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the three-month period then ended (subject to
normal year end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).
4.2    No Change. Since December 31, 2012, there has been no event or condition,
other than events or conditions previously disclosed in public filings prior to
the Closing Date, that has had or could reasonably be expected to have a
Material Adverse Effect.
4.3    Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect and (d) is in material compliance
with all Requirements of Law except in such instances in which (i) such
Requirement of Law is being contested in good faith by appropriate proceedings
diligently conducted and the prosecution of such contest would not reasonably be
expected to result in a Material Adverse Effect, or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
4.4    Power, Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No Governmental

68
SF1 1952992

--------------------------------------------------------------------------------

 

Approval or consent or authorization of, filing with, notice to or other act by
or in respect of, any other Person is required in connection with the extensions
of credit hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(i) Governmental Approvals, consents, authorizations, filings and notices
described in Schedule 4.4, which Governmental Approvals, consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect, (ii) the filings referred to in Section 4.19 and
(iii) Governmental Approvals described in Schedule 4.4. Each Loan Document has
been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law (except as set forth in Schedule 4.5) or any material Contractual
Obligation of any Group Member and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). No Requirement of Law or
Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect. The absence of
obtaining the Governmental Approvals described in Schedule 4.5 and the
violations of Requirements of Law referenced in Schedule 4.5 shall not have an
adverse effect on any rights of the Lenders or the Administrative Agent pursuant
to the Loan Documents.
4.6    Litigation. Except as disclosed on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.
4.7    No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing, nor shall either result from the making of a requested credit
extension.
4.8    Ownership of Property; Liens; Investments. Each Group Member has title in
fee simple to, or a valid leasehold interest in, all of its real property, and
good title to, or a valid leasehold interest in, all of its other property
material to the operation of its business, except defects in title that could
not reasonably be expected to have a Material Adverse Effect and none of such
property is subject to any Lien except as permitted by Section 7.3.

69
SF1 1952992

--------------------------------------------------------------------------------

 

4.9    Intellectual Property. Except where the absence of such right could not
reasonably be expected to have a Material Adverse Effect, each Group Member
owns, or possesses a legal right to use, all Intellectual Property necessary for
the conduct of its business as currently conducted. No claim has been asserted
and is pending by any Person challenging or questioning any Group Member’s use
of any Intellectual Property or the validity or effectiveness of any Group
Member’s Intellectual Property, nor does the Borrower know of any valid basis
for any such claim, unless such claim could not reasonably be expected to have a
Material Adverse Effect. The use of Intellectual Property by each Group Member,
and the conduct of such Group Member’s business, as currently conducted, does
not infringe on or otherwise violate the rights of any Person, unless such
infringement could reasonably be expected to have a Material Adverse Effect, and
there are no claims pending or, to the knowledge of the Borrower, threatened to
such effect.
4.10    Taxes. Each Group Member has timely filed or caused to be timely filed
all Federal, state and other material Tax Returns that are required by
applicable law to be filed and has paid all Taxes shown to be due and payable on
said returns or on any assessments made against it or any of its property and
all other Taxes, fees or other charges imposed on it or any of its property, or
which are required to have been paid, withheld, deducted or deposited by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member) have been paid, withheld, deducted or
deposited; as of the Closing Date, no Tax Lien has been filed and remains
effective, and, to the knowledge of the Borrower, no claim is being asserted,
with respect to any such Tax, fee or other charge.
4.11    Federal Regulations. No Loan Party is engaged, and no Loan Party will
engage, principally or as one of its important activities, in the business of
“buying” or “carrying” “margin stock”, or extending credit for the purpose of
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect. No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used (a) for “buying” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect for any purpose that violates the
provisions of the Regulations of the Board or (b) for any purpose that violates
the provisions of the Regulations of the Board.
4.12    Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act; and
(c) all payments due from any Group Member on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.

70
SF1 1952992

--------------------------------------------------------------------------------

 

4.13    ERISA. Except in each case as would not reasonably be expected to have a
Material Adverse Effect:
(a)    the Borrower is in compliance with all applicable provisions and
requirements of ERISA with respect to each Plan, and has performed all of its
obligations under each Plan;
(b)    no ERISA Event has occurred or is reasonably expected to occur;
(c)    the Borrower and each of its respective ERISA Affiliates has met all
applicable requirements under the ERISA Funding Rules with respect to each
Pension Plan, and no waiver of the minimum funding standards under the ERISA
Funding Rules has been applied for or obtained by Borrower;
(d)    as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities) does not exceed their assets;
(e)    the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code; and
(f)    all liabilities under each Pension Plan are funded to at least the
minimum level required by law or, if higher, to the level required by the terms
governing the Pension Plans.
4.14    Investment Company Act; Other Regulations. No Loan Party is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under the Public Utility Holding Company Act of
2005 or the Federal Power Act or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.
4.15    Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of organization of each Subsidiary of the
Borrower and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party, and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of any
Subsidiary (other than Immaterial Subsidiaries), except as may be created by the
Loan Documents.
4.16    Use of Proceeds. The proceeds of the Term Loans and the Revolving Loans
shall be used to refinance the obligations of the Borrower outstanding under the
Existing Credit Facility, for capital expenditures, Permitted Acquisitions,
Permitted gTLD Investments and other

71
SF1 1952992

--------------------------------------------------------------------------------

 

Investments permitted by Section 7.7, Restricted Payments (including the
Permitted Stock Tender) and other general corporate purposes.
4.17    Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:
(a)    Except as disclosed on Schedule 4.17, the facilities and properties
owned, leased or operated by any Group Member (the “Properties”) do not contain,
and have not previously contained, any Materials of Environmental Concern in
amounts or concentrations or under circumstances that constitute or have
constituted a violation of, or could give rise to liability under, any
Environmental Law;
(b)    no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;
(c)    no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor has any
Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;
(d)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
(e)    there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties arising from or related to the
operations of any Group Member or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;
(f)    the Properties and all operations of the Group Members at the Properties
are in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and except as set forth on Schedule 4.17, to the
knowledge of the Borrower, there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
(g)    no Group Member has assumed any liability of any other Person under
Environmental Laws.
4.18    Accuracy of Information, etc. No written statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders,

72
SF1 1952992

--------------------------------------------------------------------------------

 

or any of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections and
pro forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.
4.19    Security Documents.
(a)    The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and the proceeds thereof. In the case of the Pledged Stock described in
the Guarantee and Collateral Agreement that are securities represented by stock
certificates or otherwise constituting certificated securities within the
meaning of Section 8-102(a)(15) of the UCC or the corresponding code or statute
of any other applicable jurisdiction (“Certificated Securities”), when
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral constituting personal property
described in the Guarantee and Collateral Agreement that can be perfected by the
filing of a financing statement, when financing statements and other filings
specified on Schedule 4.19(a) in appropriate form are filed in the offices
specified on Schedule 4.19(a), the Administrative Agent, for the benefit of the
Secured Parties, shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3). As of the Closing Date,
none of the Borrower or any Guarantor that is a limited liability company or
partnership has any Capital Stock that is a Certificated Security.
(b)    Each of the Mortgages delivered after the Closing Date will be, upon
execution, effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (except as noted in the relevant
title reports).
4.20    Solvency. After giving effect to the incurrence of all Indebtedness and
Obligations being incurred in connection herewith, each of the Borrower, and the
other Loan Parties taken as a whole, will be Solvent.
4.21    Regulation H. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as

73
SF1 1952992

--------------------------------------------------------------------------------

 

an area having special flood hazards and in which flood insurance has not been
made available under the National Flood Insurance Act of 1968.
4.22    Designated Senior Indebtedness. The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any Permitted Subordinated
Indebtedness of the Loan Parties.
4.23    Insurance. All insurance maintained by the Loan Parties is in full force
and effect, all premiums (other than premiums financed in compliance with
Section 7.2) have been duly paid, no Loan Party has received notice of violation
or cancellation thereof, and there exists no default under any requirement of
such insurance. Each Loan Party maintains insurance with financially sound and
reputable insurance companies insurance on all its property (and also with
respect to its foreign receivables) in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.
SECTION 5     CONDITIONS PRECEDENT
5.1    Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the obligation of each Lender to make its initial extension of
credit hereunder shall be subject to the satisfaction, prior to or concurrently
with the making of such extension of credit on the Closing Date, of the
following conditions precedent:
(a)    Loan Documents. The Administrative Agent shall have received each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent:
(i)    this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Lender listed on Schedule 1.1A;
(ii)    the Collateral Information Certificate, executed by a Responsible
Officer of the Borrower;
(iii)    if required by any Term Lender, a Term Loan Note executed by the
Borrower in favor of such Term Lender;
(iv)    if required by any Revolving Lender, a Revolving Loan Note executed by
the Borrower in favor of such Revolving Lender;
(v)    if required by the Swingline Lender, the Swingline Loan Note executed by
the Borrower in favor of such Swingline Lender;
(vi)    the Guarantee and Collateral Agreement, executed and delivered by each
Grantor named therein;
(vii)    each Intellectual Property Security Agreement, executed by the
applicable Grantor related thereto;
(viii)    each other Security Document, executed and delivered by the applicable
Loan Party party thereto;

74
SF1 1952992

--------------------------------------------------------------------------------

 

(ix)    a Funding Indemnity Letter dated as of the Closing Date and executed by
the Borrower; and
(x)    the Post-Closing Agreement dated as of the Closing Date and executed by
the Borrower.
(b)    Approvals. Except for the Governmental Approvals described in
Schedule 4.4, all Governmental Approvals and consents and approvals of, or
notices to, any other Person (including the holders of any Capital Stock issued
by any Loan Party) required in connection with the execution and performance of
the Loan Documents, the consummation of the transactions contemplated hereby,
shall have been obtained and be in full force and effect.
(c)    Secretary’s Certificate; Certified Operating Documents; Good Standing
Certificates. The Administrative Agent shall have received a certificate from
each Loan Party, dated as of the Closing Date and executed by the Secretary,
Managing Member or equivalent officer of such Loan Party, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including
(i) the Operating Documents of such Loan Party, (ii) the relevant board
resolutions or written consents of such Loan Party adopted by such Loan Party’s
board of directors, board of managers, members or other governing body of such
Loan Party for the purposes of authorizing such Loan Party to enter into and
perform the Loan Documents to which such Loan Party is party, (iii) the names,
titles, incumbency and signature specimens of those representatives of such Loan
Party who have been authorized by such resolutions and/or written consents to
execute Loan Documents on behalf of such Loan Party, (iv) a long form good
standing certificate for each Loan Party certified as of a recent date by the
appropriate Governmental Authority of its respective jurisdiction of
organization, and, if applicable, (v) a certificate of qualification as a
foreign corporation issued by the jurisdiction in which the applicable Loan
Party’s chief executive office is located, other than Secure Business Services,
Inc., Acquire This Name, Inc., and WhoIs Privacy Protection Services, Inc., to
the extent that the chief executive office of each of them is located at the
Borrower’s address in the State of California.
(d)    Responsible Officer’s Certificates.
(i)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of each Loan Party, dated as of the Closing Date and in form
and substance reasonably satisfactory to it, either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required.
(ii)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, dated as of the Closing Date and in form
and substance reasonably satisfactory to it, certifying that the conditions
specified in Sections 5.1(l), 5.2(a) and 5.2(d) have been satisfied.
(e)    Patriot Act. The Administrative Agent shall have received, prior to the
Closing Date (or such later date as may be acceptable to the Administrative
Agent in its sole

75
SF1 1952992

--------------------------------------------------------------------------------

 

discretion), all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the Patriot Act.
(f)    Reserved.
(g)    Existing Credit Facility, Etc. (i) the Administrative Agent shall have
received the Payoff Letter executed by the Existing Agent and the Borrower,
(ii) all obligations of the Group Members in respect of the Existing Credit
Facility shall, substantially contemporaneously with the initial credit
extension, have been paid in full, and (iii) the Administrative Agent shall be
satisfied that all actions necessary to terminate the agreements evidencing the
obligations of the Group Members in respect of the Existing Credit Facility and
the Liens of the Existing Agent in the assets of the Group Members securing
obligations under the Existing Credit Facility shall have been, or substantially
contemporaneously with the Closing Date, shall be, taken.
(h)    Collateral Matters.
(i)    Lien Searches. The Administrative Agent shall have received the results
of recent lien searches in each of the jurisdictions where any of the Loan
Parties is formed or organized, and such searches shall reveal no liens on any
of the assets of the Loan Parties except for Liens permitted by Section 7.3,
Liens securing obligations of the Group Members under the Existing Credit
Facility, which Liens shall be discharged substantially contemporaneously with
the Closing Date pursuant to the Payoff Letter, or other Liens which shall be
discharged prior to the Closing Date.
(ii)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (A)  original certificates representing the shares of
Capital Stock pledged to the Administrative Agent (for the ratable benefit of
the Secured Parties) pursuant to the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof; (B) the original promissory
note(s) (if any) pledged to the Administrative Agent (for the ratable benefit of
the Secured Parties) pursuant to the Guarantee and Collateral Agreement,
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof; (C) original certificates and other
documents of title representing the Shares and Related Assets (as such terms are
defined in the Irish Law Share Charge) charged in favor of the Administrative
Agent (as agent and trustee for the Secured Parties) pursuant to the Irish Law
Share Charge, together with undated stock transfer forms or other instruments of
transfer for each such certificate executed in blank by a duly authorized
officer of the chargor thereof; (D) the dividend mandate in the form set out in
Schedule 2 to the Irish Law Share Charge executed by the Borrower; (E) a letter
of authority in the form set out in Schedule 3 to the Irish Law Share Charge
executed by the Borrower; and (F) resignation letters in the form set out in
Schedule 4 to the Irish Law Share Charge executed by each director, alternate
director and the company secretary of DMIH Limited.
(iii)    Filings, Registrations, Recordings, Agreements, Etc. Each document
(including any UCC financing statements, Intellectual Property Security
Agreements, Deposit Account Control Agreements, Securities Account Control
Agreements, and landlord access agreements and/or bailee waivers) required by
the Loan Documents or under law or reasonably

76
SF1 1952992

--------------------------------------------------------------------------------

 

requested by the Administrative Agent to be filed, executed, registered or
recorded to create in favor of the Administrative Agent (for the ratable benefit
of the Secured Parties), a perfected Lien on the Collateral described therein,
prior and superior in right and priority to any Lien in the Collateral held by
any other Person (other than with respect to Liens expressly permitted by
Section 7.3), shall have been executed (if applicable) and delivered to the
Administrative Agent in proper form for filing, registration or recordation.
(j)    Insurance. The Administrative Agent shall have received customary
insurance certificates satisfying the requirements of Section 6.5 hereof,
together with evidence reasonably satisfactory to the Administrative Agent that
the insurance policies of each Loan Party have been endorsed for the purpose of
naming the Administrative Agent (for the ratable benefit of the Secured Parties)
as an “additional insured” or “lender loss payee”, as applicable, with respect
to such insurance policies, in form and substance reasonably satisfactory to the
Administrative Agent.
(k)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid on or prior to the Closing Date (including pursuant to
the Fee Letters), and all reasonable and documented fees and expenses for which
invoices have been presented at least one Business Day Prior to the Closing Date
(including the reasonable and documented fees and expenses of legal counsel to
the Administrative Agent) for payment on or before the Closing Date.
(l)    Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of (x) Latham & Watkins LLP, counsel to the Loan Parties, and (y)
Lionel, Sawyer & Collins, special Nevada counsel to the Loan Parties, each in
form and substance reasonably satisfactory to the Administrative Agent. Such
legal opinions shall cover such matters incident to the transactions
contemplated by this Agreement and the other Loan Documents as the
Administrative Agent may reasonably require.
(m)    No Material Adverse Effect. Except as previously disclosed in public
filings prior to the Closing Date, there shall not have occurred since December
31, 2012 any event or condition that has had or could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.
(n)    No Litigation. Except as disclosed on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of any Group Member, threatened, that
could reasonably be expected to have a Material Adverse Effect.
For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of

77
SF1 1952992

--------------------------------------------------------------------------------

 

credit on the Closing Date has been requested, such Lender shall not have made
available to the Administrative Agent on or prior to the Closing Date such
Lender’s Revolving Percentage or Term Percentage, as the case may be, of such
requested extension of credit.
5.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it hereunder on any date
(including its initial Loans disbursed on the Closing Date but excluding any
Revolving Loan Conversion, any conversion of Loans pursuant to Section 2.11(a)
and any continuation of Loans pursuant to Section 2.11(b)) is subject to the
satisfaction of the following conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by each Loan Party in any Loan Document (i) that is qualified by
materiality shall be true and correct, and (ii) that is not qualified by
materiality, shall be true and correct in all material respects, in each case,
on and as of such date as if made on and as of such date, except to the extent
any such representation and warranty expressly relates to an earlier date, in
which case such representation and warranty shall have been true and correct, or
true and correct in all material respects, as applicable, as of such earlier
date.
(b)    Availability. With respect to any requests for any Revolving Extensions
of Credit, after giving effect to such Revolving Extension of Credit, the
Borrower shall be in compliance with the availability and borrowing limitations
specified in Section 2.4.
(c)    Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing or an Application, as applicable, in connection with any
such request for extension of credit which complies with the requirements
hereof.
(d)    No Default. No Default or Event of Default shall have occurred as of or
on such date or after giving effect to the extensions of credit requested to be
made on such date.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder (excluding any Revolving Loan Conversion, any conversion of Loans
pursuant to Section 2.11(a) and any continuation of Loans pursuant to Section
2.11(b))) shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit, that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6     AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, until the Discharge of Obligations, the
Borrower shall, and, where applicable, shall cause each of its Subsidiaries to:
6.1    Financial Statements. Furnish to the Administrative Agent, with
sufficient copies for distribution to each Lender:
(a)    as soon as available, but in any event within five (5) days after the
date required to be filed with the SEC and in no event later than 95 days after
the end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
each fiscal year and the related audited consolidated statements of income and
of cash flows for such year, setting forth in each case in comparative form the
figures

78
SF1 1952992

--------------------------------------------------------------------------------

 

for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing and reasonably acceptable to the
Administrative Agent; and
(b)    as soon as available, but in any event not later than fifteen (15) days
after the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC) and in no event later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of each fiscal quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
Additionally, documents required to be delivered pursuant to this Section 6.1
and Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so, shall
be deemed to have been delivered on the date on which the Borrower posts such
documents, or provides a link thereto, either: (i) on the Borrower’s website on
the Internet at the website address listed in Section 10.2; or (ii) when such
documents are posted electronically on the Borrower’s behalf on an internet or
intranet website to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), if any; provided that: (A) the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender upon
its request to the Borrower to deliver such paper copies until written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender; and (B) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents and provide to the Administrative Agent by email electronic
versions (i.e. soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
6.2    Certificates; Reports; Other Information. Furnish (or, in the case of
clause (a), use best efforts to furnish) to the Administrative Agent, for
distribution to each Lender:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

79
SF1 1952992

--------------------------------------------------------------------------------

 

(b)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and (ii) (x) a Compliance Certificate containing (A) the amount
of Permitted gTLD Investments for the period, and (B) all information and
calculations necessary for determining compliance by each Group Member with the
provisions of Section 7.1 as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be, and (y) to the extent not previously
disclosed to the Administrative Agent, (A) a description of any change in the
jurisdiction of organization of any Loan Party and a list of any registered
Intellectual Property issued to or acquired by any Loan Party and (B) a list of
Subsidiaries created or acquired, in each case since the date of the most recent
report delivered pursuant to this clause (y) (or, in the case of the first such
report so delivered, since the Closing Date);
(c)    as soon as available, and in any event no later than 30 days prior to the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of each fiscal quarter of such
fiscal year, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the underlying assumptions applicable thereto) (collectively, the
“Projections”);
(d)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to the Borrower’s
filings with the SEC);
(e)    within five days after the same are sent, copies of each annual report,
proxy or financial statement or other material report that the Borrower sends to
the holders of any class of the Borrower’s debt securities or public equity
securities and, within five days after the same are filed, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; and
(f)    promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request.
6.3    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.
6.4    Maintenance of Existence; Compliance. (a)(i)  Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other rights,
privileges and franchises necessary or

80
SF1 1952992

--------------------------------------------------------------------------------

 

desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) comply with all Contractual Obligations (including
with respect to leasehold interests of the Borrower) and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(c) comply with all Governmental Approvals, and any term, condition, rule,
filing or fee obligation, or other requirement related thereto, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
6.5    Maintenance of Property; Insurance. (a) Except as could not reasonably be
expected to have a Material Adverse Effect, keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property (and also with respect to its foreign
receivables) in at least such amounts and against at least such risks (but
including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.
6.6    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives and independent contractors of the Administrative Agent and any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and with reasonable
notice and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers, directors and employees of the Group Members and with their
independent certified public accountants; provided, however, that (i) any such
visit or inspection shall be coordinated through the Administrative Agent, (ii)
unless an Event of Default shall have occurred and be continuing, only one such
visit per year shall be at the expense of the Borrower and its Subsidiaries and
(iii) nothing in this Section 6.6 shall require the Borrower or any Subsidiary
to take any action that would violate a confidentiality agreement or waive any
attorney client or similar privilege.
6.7    Notices. Give prompt written notice to the Administrative Agent of:
(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
(c)    any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $2,500,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought against any Group Member or
(iii) which relates to any Loan Document;
(d)    (i)    (A) promptly (and in any event within ten days after a Responsible
Officer obtains knowledge thereof) of the occurrence of any ERISA Event and (B)
promptly after

81
SF1 1952992

--------------------------------------------------------------------------------

 

the giving, sending or filing thereof, or the receipt thereof, of copies of all
notices received by the Borrower from a Multiemployer Plan sponsor concerning an
ERISA Event, and copies of such other documents or governmental reports or
filings relating to any Plan as the Administrative Agent shall reasonably
request; and without limiting the generality of the foregoing, such
certifications or other evidence of compliance with the provisions of Section
4.13 as any lender (through the Administrative Agent) may from time to time
reasonably request;
(ii)    upon the reasonable request of the Administrative Agent after the
giving, sending or filing thereof, or the receipt thereof, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Loan Party or any of its respective ERISA Affiliates with the IRS with
respect to each Pension Plan; and
(e)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.
6.8    Environmental Laws.
(a)    In any case where individually or in the aggregate, failure to do so
could reasonably be expected to result in a Material Adverse Effect, comply
with, and ensure compliance by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.
(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.
6.9    Additional Collateral, etc.
(a)    With respect to any property (to the extent included in the definition of
Collateral and not constituting Excluded Assets) acquired after the Closing Date
by any Loan Party (other than (x) any property described in paragraph (b),
(c) or (d) below, and (y) any property subject to a Lien expressly permitted by
Section 7.3(g) or (m)) as to which the Administrative Agent, for the ratable
benefit of the Secured Parties, does not have a perfected Lien, promptly (and in
any event within thirty days after the end of the next completed month, or, with
respect to Intellectual Property, as provided by Section 6.2(b)), (i) execute
and deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
necessary or advisable to evidence that such Loan Party is a Guarantor and to
grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in such property and (ii) take all actions
necessary or advisable in the opinion of the

82
SF1 1952992

--------------------------------------------------------------------------------

 

Administrative Agent to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a perfected first priority (except as expressly
permitted by Section 7.3) security interest and Lien in such property, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Administrative Agent.
(b)    With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $2,500,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.3(g) or (m)), promptly, to the extent
requested by the Administrative Agent, (i) execute and deliver a first priority
Mortgage, in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
(c)    With respect to any new direct or indirect Material Domestic Subsidiary
created or acquired after the Closing Date by any Loan Party (including pursuant
to a Permitted Acquisition and including any Immaterial Subsidiary existing as
of the Closing Date which becomes a Material Domestic Subsidiary after the
Closing Date), promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
ratable benefit of the Secured Parties, a perfected first priority security
interest in the Capital Stock of such new Material Domestic Subsidiary that is
owned directly or indirectly by such Loan Party, (ii) deliver to the
Administrative Agent such documents and instruments as may be required to grant,
perfect, protect and ensure the priority of such security interest, including
but not limited to, the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) cause such new Material Domestic
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement,
(B) to take such actions as are necessary or advisable in the opinion of the
Administrative Agent to grant to the Administrative Agent for the benefit of the
Secured Parties a perfected first priority security interest in the Collateral
described in the Guarantee and Collateral Agreement, with respect to such new
Material Domestic Subsidiary, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Material Domestic Subsidiary, in a form reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments, and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters

83
SF1 1952992

--------------------------------------------------------------------------------

 

described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
(d)    With respect to any new Material First-Tier Foreign Subsidiary created or
acquired after the Closing Date by any Loan Party, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement, as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Material First-Tier Foreign Subsidiary that is owned by any such Loan
Party (provided that in no event shall more than 66% of the total outstanding
voting Capital Stock of any such new Material First-Tier Foreign Subsidiary be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, and take such other action as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, and (iii) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent; provided that no Loan Party shall be required to enter into any security
agreement or pledge agreement governed under foreign law, unless the Borrower
and the Administrative Agent reasonably agree that the benefit to the
Administrative Agent of obtaining such security agreement outweighs the cost to
the Borrower.
6.10    Insider Subordinated Indebtedness. Cause any Insider Indebtedness owing
by any Loan Party to any non-Loan Party to become Insider Subordinated
Indebtedness (a) on or prior to the Closing Date, in respect of any such Insider
Indebtedness in existence as of the Closing Date or (b) contemporaneously with
the incurrence thereof, in respect of any such Insider Indebtedness incurred at
any time after the Closing Date.
6.11    Use of Proceeds. Use the proceeds of each Revolving Extension of Credit
only for the purposes specified in Section 4.16.
6.12    Designated Senior Indebtedness. Cause the Loan Documents and all of the
applicable Obligations to be deemed “Designated Senior Indebtedness” or a
similar concept thereto, if applicable, for purposes of any Permitted
Subordinated Indebtedness of the Loan Parties.
6.13    Further Assurances. Execute any further instruments and take such
further action as the Administrative Agent reasonably deems necessary to
perfect, protect, ensure the priority of or continue the Administrative Agent’s
Lien on the Collateral or to effect the purposes of this Agreement.
SECTION 7     NEGATIVE COVENANTS
The Borrower hereby agrees that, until the Discharge of Obligations, the
Borrower shall not, nor shall it permit any of its Subsidiaries to, directly or
indirectly:

84
SF1 1952992

--------------------------------------------------------------------------------

 

7.1    Financial Condition Covenants.  
(a)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as at the last day of any fiscal quarter of the Borrower
to be less than 1.25:1.00.
(b)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any fiscal quarter of the Borrower (i) occurring prior to the
Spin-Out Transaction Effective Date, to exceed 2.50:1.00; and (ii) occurring on
or after the Spin-Out Transaction Effective Date, to exceed 2.00:1.00.
7.2    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
(a)    Indebtedness of any Loan Party pursuant to any Loan Document;
(b)    Indebtedness of (i) any Loan Party to any other Loan Party and (ii) any
Subsidiary (which is not a Guarantor) to any other Subsidiary or the Borrower;
(c)    (i) Guarantee Obligations incurred in the ordinary course of business by
the Borrower and its Subsidiaries of (A) obligations of any Wholly Owned
Subsidiary Guarantor, and (B) obligations of any other Subsidiary or Person
(other than a Subsidiary) in which the Borrower has an equity interest, not in
excess of $5,000,000 in the aggregate, and (ii) except as may be limited by
Section 7.2(b), Guarantee Obligations of Indebtedness of any Subsidiary
permitted hereunder;
(d)    Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (which do not
shorten the maturity thereof or increase the principal amount thereof);
(e)    purchase money Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $5,000,000 at any one time outstanding and any
refinancings, refundings, renewals or extensions thereof (which do not shorten
the maturity thereof or increase the principal amount thereof);
(f)    Surety Indebtedness and any other Indebtedness in respect of letters of
credit, banker’s acceptances or similar arrangements, provided that the
aggregate amount of any such Indebtedness outstanding at any time shall not
exceed $5,000,000; provided, that any such letter of credit shall only be
permitted pursuant to this clause (f) if such letter of credit is of a type that
cannot be issued pursuant to the terms of this Agreement;
(g)    so long as no Event of Default has occurred and is continuing at the time
of incurrence, Permitted Subordinated Indebtedness (including Guarantee
Obligations in respect thereof permitted by clause (e) of the definition of
Permitted Subordinated Indebtedness);
(h)    obligations (contingent or otherwise) of the Borrower or any of its
Subsidiaries existing or arising under any Specified Swap Agreement, provided
that such obligations

85
SF1 1952992

--------------------------------------------------------------------------------

 

are (or were) entered into by such Person in accordance with Section 7.11 and
not for purposes of speculation; and
(i)    Guarantees by a Loan Party or any of its Subsidiaries of the obligations
of any Subsidiary under accreditation agreements entered into in the ordinary
course of business with a registry accredited by the Internet Corporation for
Assigned Names and Numbers (ICANN);
(j)    Indebtedness of a Person (other than the Borrower or a Subsidiary)
existing at the time such Person is merged with or into a Borrower or a
Subsidiary or becomes a Subsidiary, provided that (i) such Indebtedness was not,
in any case, incurred by such other Person in connection with, or in
contemplation of, such merger or acquisition, (ii) such merger or acquisition
constitutes a Permitted Acquisition, and (iii) with respect to any such Person
who becomes a Subsidiary, (A) such Subsidiary is the only obligor in respect of
such Indebtedness, and (B) to the extent such Indebtedness is permitted to be
secured hereunder, only the assets of such Subsidiary secure such Indebtedness;
and
(k)    Other Indebtedness of the Borrower and its Subsidiaries in an aggregate
principal amount, for all such Indebtedness taken together, not to exceed
$5,000,000 at any one time outstanding; not more than $3,000,000 of which shall
be with respect to such Indebtedness of the Loan Parties.
7.3    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
(a)    Liens for taxes, assessments, government charges or levies not yet due or
that are being contested in good faith by appropriate proceedings; provided that
adequate reserves with respect thereto are maintained on the books of the
applicable Group Member in conformity with GAAP;
(b)    carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;
(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
(d)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (other than for indebtedness or any Liens arising
under ERISA) or deposits made in connection with Permitted Acquisitions;
(e)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

86
SF1 1952992

--------------------------------------------------------------------------------

 

(f)    Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d) or other obligations not prohibited by
this Agreement; provided that (i) no such Lien is spread to cover any additional
property after the Closing Date, (ii) the amount of Indebtedness or obligations
secured or benefitted thereby is not increased, (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured thereby is not prohibited by
Section 7.2(d);
(g)    Liens securing Indebtedness incurred pursuant to Section 7.2(e) to
finance the acquisition of fixed or capital assets; provided that (i) such Liens
shall be created within 90 days of the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, and (iii) the amount of Indebtedness
secured thereby is not increased;
(h)    Liens created pursuant to the Security Documents;
(i)    any interest or title of a lessor or licensor under any lease or license
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of its business and covering only the assets so leased or licensed;
(j)    judgment Liens that do not constitute a Default or an Event of Default
under Section 8.1(h) of this Agreement;
(k)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalents, securities, commodities and other funds
on deposit in one or more accounts maintained by the Borrower or any of its
Subsidiaries, in each case arising in the ordinary course of business in favor
of banks, other depositary institutions, securities or commodities
intermediaries or brokerages with which such accounts are maintained securing
amounts owing to such banks or financial institutions with respect to cash
management and operating account management or are arising under Section 4208 or
4210 of the UCC on items in the course of collection;
(l)    (i) cash deposits and liens on cash and Cash Equivalents pledged to
secure Indebtedness permitted under Section 7.2(f), (ii) Liens securing
reimbursement obligations with respect to letters of credit permitted by
Section 7.2(f) that encumber documents and other property relating to such
letters of credit, and (iii) Liens securing Specified Swap Obligations (as
defined in the Guarantee and Collateral Agreement) permitted by Section 7.2(h);
(m)    Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with a Group Member or becomes a
Subsidiary of a Group Member or acquired by a Group Member; provided that
(i) such Liens were not created in contemplation of such acquisition, merger,
consolidation or Investment, (ii) such Liens do not extend to any assets other
than those of such Person, and (iii) the applicable Indebtedness or obligation
secured by such Lien is not prohibited under Section 7.2;
(n)    the replacement, extension or renewal of any Lien permitted by clause (m)
above upon or in the same property theretofore subject thereto or the
replacement, extension or

87
SF1 1952992

--------------------------------------------------------------------------------

 

renewal (without increase in the amount or change in any direct or contingent
obligor) of the Indebtedness or obligation secured thereby;
(o)    Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
(p)    Liens in favor of VeriSign or another ICANN accredited registry on cash
deposits made pursuant to accreditation agreements entered into in the ordinary
course of business not in excess of $1,000,000 in the aggregate at any time
outstanding; and
(q)    other Liens in an amount not to exceed $5,000,000 at any one time
outstanding; provided, that only $1,000,000 of such amount shall be secured by
assets of any Loan Party.
7.4    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
(a)    any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Wholly Owned Guarantor (provided that such
Wholly Owned Guarantor shall be the continuing or surviving corporation);
(b)    any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or any Wholly Owned Guarantor (upon voluntary liquidation or
otherwise) or (ii) pursuant to a Disposition permitted by Section 7.5;
(c)    any Subsidiary of the Borrower which is not a Guarantor may be merged or
consolidated with or into or may Dispose of any or all of its assets to any
other Subsidiary of the Borrower; and
(d)    any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation;
provided, that in no event will the Borrower, as a result of any merger,
consolidation or amalgamation otherwise permitted hereunder, change its
jurisdiction of organization to a jurisdiction outside of the United States.
7.5    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, except the following (each, a “Permitted
Disposition”):
(a)    (i) Dispositions of obsolete or worn out property in the ordinary course
of business, and (ii) Dispositions of property by a Group Member (or a related
series of Dispositions) that in each case yield gross proceeds to any Group
Member (valued at the initial principal amount thereof in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds) not in excess of $500,000;

88
SF1 1952992

--------------------------------------------------------------------------------

 

(b)    Dispositions of Inventory or domain names or any property incidental to
the ownership of Inventory or domain names, in each case, in the ordinary course
of business;
(c)    Dispositions permitted by clause (i) of Section 7.4(b) or Section 7.4(c);
(d)    (i) the sale of the Capital Stock of any Subsidiary, which is not a
Guarantor and the Capital Stock of which is not pledged to the Administrative
Agent, to any other Subsidiary of the Borrower, and (ii) the sale of the Capital
Stock of any Subsidiary, which is not a Guarantor, but which Capital Stock is
pledged to the Administrative Agent, to any other Wholly Owned Subsidiary so
long as such Capital Stock remains pledged to the Administrative Agent;
(e)    the sale of the Capital Stock of any Subsidiary of the Borrower to the
Borrower or to any Wholly Owned Guarantor;
(f)    Dispositions of any property to the Borrower or any Subsidiary of the
Borrower;
(g)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents;
(h)    the sale of content or the licensing of patents, trademarks, copyrights,
and other Intellectual Property rights, in each case, in the ordinary course of
business;
(i)    Dispositions of property subject to a Casualty Event or Involuntary
Disposition;
(j)    leases or subleases of real property;
(k)    any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of the
Borrower or any of its Subsidiaries that the Borrower determines in good faith
is desirable in the conduct of its business and not materially disadvantageous
to the interests of the Lenders or the value of the Collateral;
(l)    the Borrower and its Domestic Subsidiaries may transfer rights to use
Intellectual Property to Foreign Subsidiaries in connection with the Borrower’s
internal tax planning;
(m)    The Borrower and its Subsidiaries may consummate the Spin-Out Transaction
provided the following conditions are satisfied:
(i)    immediately before and immediately after giving effect to the Spin-Out
Transaction, no Default or Event of Default shall have occurred and be
continuing;
(ii)    the Borrower and its Subsidiaries not a party to the Spin-Out
Transaction together have Liquidity of at least $50,000,000 (including
unrestricted cash and Cash Equivalents of at least $25,000,000);
(iii)    Not later than three Business Days (or such shorter period as may be
approved by the Administrative Agent) prior to the consummation of the Spin-Out
Transaction, the Borrower shall deliver to Administrative Agent:

89
SF1 1952992

--------------------------------------------------------------------------------

 

(A)    audited financial statements covering at least the immediately prior 3
fiscal year period (or prior 2 fiscal year period in the case of the balance
sheet) of the Borrower on a pre-Spin-Out Transaction basis;
(B)    audited financial statements covering at least the immediately prior 3
fiscal year period for the Domain Services Business;
(C)    the audited financial statements referenced in Clauses (A) and (B) hereof
together with the most recent unaudited financial statements required to be
delivered pursuant to Section 6.1(b) shall validate that the Borrower and its
Subsidiaries after the Spin-Out Transaction Effective Date have trailing twelve
month Consolidated EBITDA of at least $60,000,000 and a ratio of Consolidated
Quick Assets to Consolidated Current Liabilities of at least 1.25:1.00;
(D)    a Compliance Certificate showing pro forma compliance by the Borrower and
its consolidated Subsidiaries after the Spin-Out Transaction Effective Date with
the financial covenants set forth in Section 7.1 hereof; and
(E)    financial projections (including balance sheets, income statements and
cash flow statements) for the four quarters immediately following the Spin-Out
Transaction Effective Date. For the avoidance of doubt, the financial
information for prior periods provided for purposes of this item (m) shall
exclude the effect of all operations included in the Spin-Out Transaction;
provided, however, that in no event shall the Borrower be required to deliver
any financial statements under this Section 7.5(m)(iii) that are not required by
Form 10 under the Exchange Act.
(n)    The Borrower and its Subsidiaries may, in one or more transactions, sell
all or a portion of the equity interests or other assets of the Borrower and its
Subsidiaries associated with the Pluck, RSS Graffiti and Cover It Live
businesses, including, without limitation, the equity interests of Pluck UK
Limited, Demand Media (Netherlands) B.V., and Demand Media Canada, Inc. (Canada)
(collectively, the “Pluck Disposition”), provided the following conditions are
satisfied:
(i)    immediately before and immediately after giving effect to the Pluck
Disposition, no Default or Event of Default shall have occurred and be
continuing;
(ii)    the Pluck Disposition is an arm’s-length transaction; and
(iii)    at least ten Business Days (or such shorter period as may be approved
by the Administrative Agent) prior to such disposition, the Borrower shall
deliver to the Administrative Agent a Compliance Certificate showing pro forma
compliance after the Pluck Disposition by the Borrower and its consolidated
Subsidiaries with the financial covenants set forth in Section 7.1 hereof;
(o)    Dispositions of operator rights to new gTLD registries prior to the first
date that domain names are registered to such registries; and

90
SF1 1952992

--------------------------------------------------------------------------------

 

(p)    Dispositions of other assets, the aggregate net book value of all such
assets sold or otherwise disposed of by the Borrower and its Subsidiaries in all
such transactions under this clause (p) not to exceed $10,000,000 in the
aggregate during the term of this Agreement;
provided, however, that any Disposition made pursuant to clauses (b), (c), (h),
(j), (l), (n), (o) and (p) of this Section 7.5 shall be made for fair value.
7.6    Restricted Payments. Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Permitted Subordinated Indebtedness (other than regularly
scheduled interest payments), declare or pay any dividend (other than dividends
payable solely in Equity Interests of the Person making such dividend) on, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the Borrower, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that, so long as no Event of
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:
(a)    the Borrower may redeem, repurchase, or otherwise acquire Equity
Interests from employees, consultants, officers and directors in connection with
employee agreements and plans in the amount of $5,000,000 in the aggregate each
fiscal year of the Borrower;
(b)    in the event that all or any portion of the Permitted Stock Tender has
not occurred as of December 31, 2013, the Borrower may make Restricted Payments
equal to the lesser of (A) (x) the result of $50,000,000 minus the amount of
Permitted Stock Tender payments actually made on or prior to December 31, 2013,
multiplied by (y) .50, and (B) $25,000,000, to repurchase its Capital Stock so
long as on a pro forma basis after giving effect to such Restricted Payment the
Borrower will be in compliance with all financial covenants set forth in Section
7.1 and has Liquidity of at least $50,000,000.
(c)    the Borrower may make Restricted Payments of types not otherwise
described in clauses (a), (d) or (e) of this Section 7.6 so long as on a pro
forma basis after giving effect to such Restricted Payment the Borrower will be
in compliance with all financial covenants set forth in Section 7.1;
(d)    the Borrower may consummate the Spin-Out Transaction; and
(e)    the Borrower may consummate the Permitted Stock Tender, provided the
following conditions are satisfied:
(i)    immediately before and immediately after giving effect to the Permitted
Stock Tender, no Default or Event of Default shall have occurred and be
continuing;
(ii)    the Borrower has Liquidity of at least $50,000,000, immediately after
giving effect to the Permitted Stock Tender; and

91
SF1 1952992

--------------------------------------------------------------------------------

 

(iii)    at least 10 Business Days prior to the Permitted Stock Tender, the
Borrower shall deliver to the Administrative Agent a Compliance Certificate
showing pro forma compliance after the Permitted Stock Tender by the Borrower
and its consolidated Subsidiaries with the financial covenants set forth in
Section 7.1 hereof in addition to a Consolidated Leverage Ratio of less than
2.25 to 1.00 prior to the Spin-Out Transaction Effective Date and 1.75 to 1.00
thereafter.
7.7    Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
(a)    Investments existing on the Closing Date and set forth on Schedule 7.7;
(b)    extensions of trade credit in the ordinary course of business;
(c)    Investments in cash and Cash Equivalents;
(d)    Guarantee Obligations permitted by Section 7.2;
(e)    intercompany Investments by any Group Member in the Borrower or any
Person (including any newly created Subsidiary) that, (i) prior to such
Investment is a Guarantor, (ii) after giving effect to such Investment is both
an Immaterial Subsidiary and a Domestic Subsidiary, or (iii) upon receiving such
Investment becomes a Guarantor in accordance with the provisions of Section
6.9(c);
(f)    Investments in the ordinary course of business consisting of endorsements
of negotiable instruments for collection or deposit;
(g)    Investments received in settlement of amounts due to the Borrower or any
Subsidiary effected in the ordinary course of business or owing to the Borrower
or any Subsidiary as a result of Insolvency Proceedings involving an Account
Debtor or upon the foreclosure or enforcement of any Lien in favor of the
Borrower or any Subsidiary;
(h)    Investments held by any Person as of the date such Person is acquired in
connection with a Permitted Acquisition, provided that (i) such Investments were
not made, in any case, by such Person in connection with, or in contemplation
of, such Permitted Acquisition, and (ii) with respect to any such Person which
becomes a Subsidiary as a result of such Permitted Acquisition, such Subsidiary
remains the only holder of such Investment;
(i)    Investments representing non-cash consideration received in connection
with any Dispositions permitted hereunder not in excess of $20,000,000 at any
time outstanding;
(j)    Investments in Foreign Subsidiaries;
(k)    purchases or other acquisitions by the Borrower or any of its
Subsidiaries of the Capital Stock in a Person that, upon the consummation
thereof, will be a Subsidiary (including as a result of a merger or
consolidation) or all or substantially all of the assets of, or assets
constituting

92
SF1 1952992

--------------------------------------------------------------------------------

 

one or more business units of, any Person (each, a “Permitted Acquisition”);
provided that, with respect to each such purchase or other acquisition:
(i)    the newly-created or acquired Subsidiary shall be (x) in the same or a
related line of business as that conducted by the Borrower and its Subsidiaries
on the date hereof, or (y) whose assets or business are complementary to, or
enhance, the lines of business conducted by the Borrower and its Subsidiaries on
the date hereof;
(ii)    any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.9, except to extent that compliance with Section 6.9
is prohibited by pre-existing Contractual Obligations or Requirements of Law
binding on such Subsidiary or its properties;
(iii)    the Borrower shall provide to the Administrative Agent as soon as
available but in any event not later than five Business Days after the execution
thereof, a copy of any executed purchase agreement or similar agreement with
respect to any such purchase or acquisition;
(iv)    Liquidity shall equal at least $50,000,000 (after giving effect, on a
Pro Forma Basis, to the consummation of such acquisition or other purchase,
including earn out obligations with respect to such acquisition or other
purchase to the extent required to be reflected as a liability on the Borrower’s
balance sheet in accordance with GAAP);
(v)    immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing;
(ix)    if such acquisition is effected by a merger, the surviving entity shall
be a Subsidiary of the Borrower;
(vi)    such purchase or acquisition shall not constitute an Unfriendly
Acquisition; and
(vii)    promptly upon consummation of such purchase or other acquisition for
which the cash consideration (inclusive of any earn-out or holdback obligations,
but exclusive of proceeds from issuances of Equity Interests of the Borrower, in
connection with such Permitted Acquisition) exceeds $15,000,000, the Borrower
shall have delivered to the Administrative Agent, in each case in form and
substance reasonably satisfactory to the Administrative Agent, (A) a certificate
of a Responsible Officer certifying that, all of the requirements set forth in
clauses (i) through (vii) above have been satisfied or will be satisfied on or
prior to the consummation of such purchase or other acquisition, and immediately
after giving effect to such purchase or other acquisition, the Borrower and its
Subsidiaries shall demonstrate a Consolidated Leverage Ratio of less than
2.25:1.00 prior to the Spin-Out Transaction and 1.75:1.00 after the Spin-Out
Transaction, and shall otherwise be in compliance with each of the covenants set
forth in Section 7.1; and (B) pro forma financial statements after giving effect
to such acquisition for the twelve-month period ending as of the most-recent
fiscal quarter end of the Borrower.
(l)    Investments by the Borrower and its Subsidiaries in domain names, domain
name portfolios and top-level domain names (a “Permitted gTLD Investment”);
provided that if

93
SF1 1952992

--------------------------------------------------------------------------------

 

the amount of Permitted gTLD Investments (including, but not limited to, any
application fees in connection therewith but net of all refunds and receipts)
exceeds $90,000,000 in the aggregate, Borrower shall satisfy the following
conditions prior to making any such additional Investments:
(i)    the Borrower has Liquidity of at least $50,000,000 both before and after
giving effect, on a Pro Forma Basis, to such Investment;
(ii)    immediately before and immediately after giving effect to such
Investment, no Default or Event of Default shall have occurred and be
continuing; and
(iii) immediately after giving effect to such purchase or other acquisition, the
Borrower and its Subsidiaries shall be in compliance with each of the covenants
set forth in Section 7.1;
(m)     Cash Investments not to exceed $7,500,000 by the Borrower in Namecheap,
Inc., a Delaware corporation; and
(n)     other Investments not to exceed $15,000,000 in the aggregate at any time
outstanding; provided that, in each case, the amount of any such Investment
shall be calculated as of the time of such Investment.
7.8    Reserved.
7.9    Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Guarantor) unless such transaction is (a) (i)
otherwise not prohibited under this Agreement, (ii) in the ordinary course of
business of the relevant Person, and (iii) upon fair and reasonable terms no
less favorable to the relevant Person than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate, or (b) approved by a
majority of the disinterested directors of the Borrower’s board of directors.
7.10    Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction,
except as otherwise permitted pursuant to Section 7.5 hereof.
7.11    Swap Agreements. Enter into any Swap Agreement, except Specified Swap
Agreements which are entered into by a Group Member to (a) hedge or mitigate
risks to which such Group Member has actual exposure (other than those in
respect of Capital Stock), or (b) effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of such Group Member.
7.12    Accounting Changes. Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.
7.13    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired,

94
SF1 1952992

--------------------------------------------------------------------------------

 

to secure its Obligations under the Loan Documents to which it is a party, other
than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) customary restrictions on
the assignment of leases, licenses and other agreements, (d) any agreement in
effect at the time any Subsidiary becomes a Subsidiary of a Loan Party, so long
as (i) any such prohibition contained in any such agreement applies solely with
respect to the creation, incurrence, assumption or sufferance by such Subsidiary
of a Lien upon Excluded Assets, and (ii) such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary or, in any such
case, that is set forth in any agreement evidencing any amendments,
restatements, supplements, modifications, extensions, renewals and replacements
of the foregoing, so long as such amendment, restatement, supplement,
modification, extension, renewal or replacement applies only to such Subsidiary
and does not otherwise expand in any material respect the scope of any
restriction or condition contained therein, and (e) any restriction pursuant to
any document, agreement or instrument governing or relating to any Lien
permitted under Sections 7.3(c), (m), (n) and (p) or any agreement or option to
Dispose any asset of the Borrower or any of its Subsidiaries, the Disposition of
which is permitted by any other provision of this Agreement (in each case,
provided that any such restriction relates only to the assets or property
subject to such Lien or being Disposed).
7.14    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, any other Group Member, (b) make loans or advances to, or other
Investments in, any other Group Member, or (c) transfer any of its assets to any
other Group Member, except for such encumbrances or restrictions existing under
or by reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with a Disposition permitted hereby of all
or substantially all of the Capital Stock or assets of such Subsidiary,
(iii) customary restrictions on the assignment of leases, licenses and other
agreements, or (iv) restrictions of the nature referred to in clause (c) above
under agreements governing purchase money liens or Capital Lease Obligations
otherwise permitted hereby which restrictions are only effective against the
assets financed thereby (v) any agreement in effect at the time any Subsidiary
becomes a Subsidiary of a Borrower, so long as such agreement applies only to
such Subsidiary, was not entered into solely in contemplation of such Person
becoming a Subsidiary or in each case that is set forth in any agreement
evidencing any amendments, restatements, supplements, modifications, extensions,
renewals and replacements of the foregoing, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement is not
as a whole materially less favorable, (vi) restrictions under any Subordinated
Debt Document, (vii) restrictions which are intended to implement or insure
compliance with any Requirement of Law or (viii) any restriction pursuant to any
document, agreement or instrument governing or relating to any Lien permitted
under Section 7.3(c), (m), (n) and (p) (provided that any such restriction
relates only to the assets or property subject to such Lien or being Disposed).
7.15    Lines of Business. Enter into any business, either directly or through
any Subsidiary, which is substantially different from those businesses in which
the Borrower and its

95
SF1 1952992

--------------------------------------------------------------------------------

 

Subsidiaries are engaged on the date of this Agreement or that are reasonably
related, ancillary or incidental thereto.
7.16    Designation of other Indebtedness. Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.
7.17    Amendments to Operating Documents. Amend or permit any amendments to any
Loan Party’s Operating Documents if such amendment would be adverse to
Administrative Agent or the Lenders in any material respect.
7.18    Use of Proceeds. Use the proceeds of any extension of credit hereunder,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to (a) purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board, or
(b) finance an Unfriendly Acquisition.
7.19    Subordinated Debt.
(a)    Amendments. Amend, modify, supplement, waive compliance with, or consent
to noncompliance with, any Subordinated Debt Document, unless the amendment,
modification, supplement, waiver or consent (i) does not adversely affect the
Borrower’s ability to pay and perform each of its Obligations at the time and in
the manner set forth herein and in the other Loan Documents and is not otherwise
adverse to the Administrative Agent and the Lenders, and (ii) is in compliance
with the subordination provisions therein and any subordination agreement with
respect thereto in favor of the Administrative Agent and the Lenders.
(b)    Payments. Make any voluntary or optional payment, prepayment or repayment
on, redemption, exchange or acquisition for value of, or any sinking fund or
similar payment with respect to, any Permitted Subordinated Indebtedness, except
as permitted by (i) Section 7.6 and (ii) the subordination provisions in the
applicable Subordinated Debt Documents and any subordination agreement with
respect thereto in favor of the Administrative Agent and the Lenders.
SECTION 8     EVENTS OF DEFAULT
8.1    Events of Default. The occurrence of any of the following shall
constitute an Event of Default:
(a)    (i) the Borrower shall fail to pay any amount of principal of any Loan
when due in accordance with the terms hereof; or (ii) the Borrower shall fail to
pay any amount of interest on any Loan, or any other amount payable hereunder or
under any other Loan Document, within three Business Days after any such
interest or other amount becomes due in accordance with the terms hereof; or
(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial

96
SF1 1952992

--------------------------------------------------------------------------------

 

or other statement furnished by it at any time under or in connection with this
Agreement or any such other Loan Document (i) if qualified by materiality, shall
be incorrect or misleading when made or deemed made, or (ii) if not qualified by
materiality, shall be incorrect or misleading in any material respect when made
or deemed made; or
(c)    (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a), Section 6.7(a),
Section 6.9 or Section 7 of this Agreement or (ii) an “Event of Default” under
and as defined in any Mortgage shall have occurred and be continuing; or
(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in clauses (a) through (c) of this Section), and such default
shall continue unremedied for a period of 30 days thereafter; or
(e)    any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) unless otherwise cured or
waived, default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to (x) cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable or (y) to cause, with the
giving of notice if required, any Group Member to purchase or redeem or make an
offer to purchase or redeem such Indebtedness prior to its stated maturity;
provided that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred with respect to Indebtedness the outstanding principal amount (and, in
the case of Swap Agreements, other than Specified Swap Agreements, the Swap
Termination Value) of which, individually or in the aggregate of all such
Indebtedness, exceeds in the aggregate $5,000,000; or
(f)    (i) any Group Member shall commence any case, proceeding or other action
(a) under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding‑up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (b) seeking
appointment of a receiver, trustee, custodian, conservator, judicial manager or
other similar official for it or for all or any substantial part of its assets,
or any Group Member shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Group Member any case,
proceeding or other action of a nature referred to in clause (i) above that
(a) results in the entry of an order for relief or any such adjudication or
appointment, or (b) remains undismissed, undischarged or unbonded for a period
of 60 days (provided that, during such 60 day

97
SF1 1952992

--------------------------------------------------------------------------------

 

period, no Loans shall be advanced or Letters of Credit issued hereunder); or
(iii) there shall be commenced against any Group Member any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof (provided that, during such 60 day period, no Loans shall be
advanced or Letters of Credit issued hereunder); or (iv) any Group Member shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Group Member shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or
(g)    There shall occur one or more ERISA Events which individually or in the
aggregate results in a Material Adverse Effect; or
(h)    There is entered against any Group Member (i) one or more final judgments
or orders for the payment of money or fines or penalties issued by any
Governmental Authority involving in the aggregate a liability (not paid or to
the extent not covered by insurance as to which the relevant insurance company
has acknowledged coverage) of $5,000,000 or more, or (ii) one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 45 days from the entry
thereof; or
(i)    (A)         any of the Security Documents shall cease, for any reason, to
be in full force and effect (other than pursuant to the terms thereof), or any
Loan Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or
(B)    (1) any Person shall seek to serve process to attach, by trustee or
similar process, any funds of a Loan Party or of any other entity under the
control of a Loan Party (including a Subsidiary) in excess of $100,000 on
deposit with any Lender or any of its respective Affiliates and subject to a
Control Agreement in favor of Administrative Agent, or (2) a notice of lien,
levy, or assessment shall be filed against any of a Loan Party’s assets by a
Governmental Authority, and any of the same under clauses (1) or (2) hereof
shall not, within ten days after the occurrence thereof, be discharged or stayed
(whether through the posting of a bond or otherwise); provided, however, that no
Loans or other extensions of credit shall be made hereunder during any such ten
day cure period; or
(C)    (1) any material portion of a Loan Party’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (2) any court
order enjoins, restrains or prevents a Loan Party from conducting any part of
its business; or
(j)    the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

98
SF1 1952992

--------------------------------------------------------------------------------

 

(k)    a Change of Control shall occur.
8.2    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall automatically immediately become due and payable, and
(b)    if such event is any other Event of Default, any of the following actions
may be taken: (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments, the Term
Commitments, the Swingline Commitments and the L/C Commitments to be terminated
forthwith, whereupon the Revolving Commitments, the Term Commitments, the
Swingline Commitments and the L/C Commitments shall immediately terminate;
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable; and (iii) exercise on behalf of itself, the Lenders and the Issuing
Lender all rights and remedies available to it, the Lenders and the Issuing
Lender under the Loan Documents. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall Cash Collateralize
an amount equal to 105% of the aggregate then undrawn and unexpired amount of
such Letters of Credit. Amounts so Cash Collateralized shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
Obligations of the Borrower hereunder and under the other Loan Documents in
accordance with Section 8.3. In addition, the Borrower shall also Cash
Collateralize the full amount of any Swingline Loans then outstanding. After all
such Letters of Credit shall have been terminated, expired or fully drawn upon,
as applicable, and all amounts drawn under any such Letters of Credit shall have
been reimbursed in full and all other Obligations of the Borrower and the other
Loan Parties shall have been paid in full, the balance, if any, of the funds
having been so Cash Collateralized shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto). Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.
8.3    Application of Funds. After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:
First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related

99
SF1 1952992

--------------------------------------------------------------------------------

 

Expenses, fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Sections 2.17, 2.18 and 2.19) payable to the
Administrative Agent in its capacity as such (including interest thereon);
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Issuing Lender (including any Letter of
Credit Fronting Fees, Issuing Lender Fees and the reasonable fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Lender and
amounts payable under Sections 2.17, 2.18 and 2.19), and any Qualified
Counterparties, in each case, ratably among them in proportion to the respective
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Disbursements
which have not yet been converted into Revolving Loans, and to payment of
premiums and other fees (including any interest thereon) under any Specified
Swap Agreements, in each case, ratably among the Lenders, the Issuing Lender,
and any Qualified Counterparties, in each case, ratably among them in proportion
to the respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, and settlement amounts, payment amounts and other termination
payment obligations under any Specified Swap Agreements, in each case, ratably
among the Lenders, the Issuing Lender, and any applicable Qualified
Counterparties, in each case, ratably among them in proportion to the respective
amounts described in this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;
Sixth, to the payment of all other Obligations of the Loan Parties that are then
due and payable to the Administrative Agent and the other Secured Parties on
such date, in each case, ratably among them in proportion to the respective
aggregate amounts of all such Obligations owing to the Administrative Agent and
the other Secured Parties on such date;
Seventh, for the account of any applicable Qualified Counterparty, to Cash
Collateralize Obligations arising under any then outstanding Specified Swap
Agreements, in each case, ratably among them in proportion to the respective
amounts described in this clause Seventh payable to them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrower or as
otherwise required by Law.
Subject to Sections 2.22(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash

100
SF1 1952992

--------------------------------------------------------------------------------

 

Collateral for Letters of Credit after all Letters of Credit have either been
fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.
SECTION 9     THE ADMINISTRATIVE AGENT
9.1    Appointment and Authority.
(a)    Each of the Lenders hereby irrevocably appoints SVB to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
(b)    The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities to any Lender or any other Person, except those expressly
set forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
(c)    The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and the Issuing Lender and each of the other Lenders (in their
respective capacities as a Lender and, as applicable, Qualified Counterparty or
provider of Cash Management Services) hereby irrevocably (i) authorize the
Administrative Agent to enter into all other Loan Documents, as applicable,
including the Guarantee and Collateral Agreement, any subordination agreements
and any other Security Documents, and (ii) appoint and authorize the
Administrative Agent to act as the agent of the Secured Parties for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. The Administrative Agent,
as collateral agent and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.2 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Section 9 and Section 10 (including
Section 9.7, as though such co-agents, sub-agents and attorneys-in-fact were the
collateral agent under the Loan Documents) as if set forth in full herein with
respect thereto. Without limiting the generality of the foregoing, the
Administrative Agent is further authorized on behalf of all the Lenders, without
the necessity of any notice to or further consent from the Lenders, from time to
time to take any action, or permit the any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent to take

101
SF1 1952992

--------------------------------------------------------------------------------

 

any action, with respect to any Collateral or the Loan Documents which may be
necessary to perfect and maintain perfected the Liens upon any Collateral
granted pursuant to any Loan Document.
9.2    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection or
supervision of such sub-agents.
9.3    Exculpatory Provisions. The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:
(a)    be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;
(b)    have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
(c)    except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and the Administrative Agent shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

102
SF1 1952992

--------------------------------------------------------------------------------

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance,
extension, renewal or increase of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for any of the Loan
Parties), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or such other number or percentage of
Lenders as shall be provided for herein or in the other Loan Documents) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or such other number or percentage of Lenders as shall
be provided for herein or in the other Loan Documents), and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Loans.
9.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give

103
SF1 1952992

--------------------------------------------------------------------------------

 

notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action or refrain from taking such action with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
9.6    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any Affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Group Member or
any Affiliate of a Group Member that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.
9.7    Indemnification. Each of the Lenders agrees to indemnify each of the
Administrative Agent, the Issuing Lender and the Swingline Lender and each of
its Related Parties in its capacity as such (to the extent not reimbursed by the
Borrower or any other Loan Party pursuant to any Loan Document and without
limiting the obligation of the Borrower or any other Loan Party to do so)
according to its Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, in accordance with its Aggregate Exposure
Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent or such other Person in any way
relating to or arising out of, the Commitments, this Agreement,

104
SF1 1952992

--------------------------------------------------------------------------------

 

any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent or such other Person under
or in connection with any of the foregoing and any other amounts not reimbursed
by the Borrower or such other Loan Party; provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted primarily from the Administrative Agent’s or such
other Person’s gross negligence or willful misconduct, and that with respect to
such unpaid amounts owed to any Issuing Lender or Swingline Lender solely in its
capacity as such, only the Revolving Lenders shall be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Revolving Lenders’ Revolving Percentages (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought). The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.
9.8    Agent in Its Individual Capacity. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include each such Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
9.9    Successor Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the consent of the Borrower
(unless an Event of Default has occurred and is continuing)(not to be
unreasonably withheld, delayed or conditioned), to appoint a successor, which
shall be a bank with an office in the State of California, or an Affiliate of
any such bank with an office in the State of California. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
(b)    With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Secured
Parties under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed and such collateral security is assigned to
such successor Administrative Agent)

105
SF1 1952992

--------------------------------------------------------------------------------

 

and (ii) except for any indemnity payments owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent (other than any
rights to indemnity payments owed to the retiring Administrative Agent), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of Section 9 and Section 10.5
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as the Administrative Agent.
9.10    Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion:
(a)    to release any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document (i) upon the Discharge
of Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit and Specified Swap Agreements
(other than Letters of Credit and Specified Swap Agreements the Obligations in
respect of which have been Cash Collateralized in an amount equal to 105%
thereof in accordance with the terms hereof or as to which other arrangements
satisfactory to the Administrative Agent, the Issuing Lender or any applicable
Qualified Counterparty, as applicable, shall have been made), (ii) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (iii) subject to Section 10.1, if approved, authorized
or ratified in writing by the Required Lenders;
(b)    to subordinate any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.3(g) or (m); and
(c)    to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any

106
SF1 1952992

--------------------------------------------------------------------------------

 

certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
9.11    Proofs of Claim. In case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
Obligation in respect of any Letter of Credit shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Obligations in respect of any
Letter of Credit and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.8 and
10.5) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.8 and 10.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
9.12    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the “Bookrunners”, “Arrangers”, “Syndication Agent” or “Documentation
Agent” listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender, the
Issuing Lender or the Swingline Lender hereunder. At any time that any Lender
serving (or whose Affiliate is serving) in one of the listed capacities shall
have transferred to any other Person (other than any Affiliate) all of its
interests in the Loan and the Revolving Commitments, such Lender (or such
Affiliate) shall be deemed to have concurrently resigned such listed position.
9.13    Survival. This Section 9 shall survive the Discharge of Obligations.



107
SF1 1952992

--------------------------------------------------------------------------------

 



SECTION 10     MISCELLANEOUS
10.1    Amendments and Waivers.
(a)    Neither this Agreement, nor any other Loan Document (other than any L/C
Related Document), nor any terms hereof or thereof may be amended, supplemented
or modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(i) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (ii) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided that no such waiver and no such amendment,
supplement or modification shall (A) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (A)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Revolving Commitment or
Term Commitment, in each case without the written consent of each Lender
directly affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its respective
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Guarantors from their obligations under the Guarantee
and Collateral Agreement, in each case without the written consent of all
Lenders; (D) (i) amend, modify or waive the pro rata requirements of
Section 2.16 in a manner that adversely affects Revolving Lenders without the
written consent of each Revolving Lender or (ii) amend, modify or waive the pro
rata requirements of Section 2.16 in a manner that adversely affects Term
Lenders or the L/C Lenders without the written consent of each Term Lender
and/or, as applicable, each L/C Lender; (E) reduce the percentage specified in
the definition of Majority Revolving Lenders without the written consent of all
Revolving Lenders or reduce the percentage specified in the definition of
Majority Term Lenders without the written consent of all Term Lenders;
(F) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; (G) amend, modify or waive any provision of
Section 2.6 or 2.7 without the written consent of the Swingline Lender;
(H) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lender; or (I)(1) amend or modify the application of
payments set forth in Section 8.3 in a manner that adversely affects Revolving
Lenders without the written consent of the Majority Revolving Lenders, (2) amend
or modify the application of payments set forth in Section 8.3 in a manner that
adversely affects Term Lenders or the L/C Lenders without the written consent of
the Majority Term Lenders and, as applicable, the L/C Lenders, or (3) amend

108
SF1 1952992

--------------------------------------------------------------------------------

 

or modify the application of payments provisions set forth in Section 8.3 in a
manner that adversely affects the Issuing Lender or any Qualified Counterparty,
as applicable, without the written consent of the Issuing Lender or each such
Qualified Counterparty, as applicable. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent, the
Issuing Lender, each Qualified Counterparty, and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured during the period such waiver is
effective; but no such waiver shall extend to any subsequent or other Default or
Event of Default, or impair any right consequent thereon. Notwithstanding the
foregoing, the Issuing Lender may amend any of the L/C Documents without the
consent of the Administrative Agent or any other Lender.
(b)    Notwithstanding anything to the contrary contained in Section 10.1(a)
above, in the event that the Borrower requests that this Agreement or any of the
other Loan Documents be amended or otherwise modified in a manner which would
require the consent of all of the Lenders and such amendment or other
modification is agreed to by the Borrower, the Required Lenders and the
Administrative Agent, then, with the consent of the Borrower, the Administrative
Agent and the Required Lenders, this Agreement or such other Loan Document may
be amended without the consent of the Lender or Lenders who are unwilling to
agree to such amendment or other modification (each, a “Minority Lender”), to
provide for:
(i)    the termination of the Commitments of each such Minority Lender;
(ii)    the assumption of the Loans and Commitments of each such Minority Lender
by one or more Replacement Lenders pursuant to the provisions of Section 2.21;
and
(iii)    the payment of all interest, fees and other obligations payable or
accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrower, the Administrative Agent
and the Required Lenders may determine to be appropriate in connection
therewith.
10.2    Notices.
(a)    All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile or electronic
mail), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile or
electronic mail notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

109
SF1 1952992

--------------------------------------------------------------------------------

 

Borrower:
Demand Media, Inc.
1655 26th Street
Santa Monica, CA 90404
Attention: Mel Tang, Chief Financial Officer
Facsimile No.: (310) 394-6499
Telephone No.: (310) 394-6400
E-Mail: mel@demandmedia.com
Website: demandmedia.com

Administrative Agent:
Silicon Valley Bank
15260 Ventura Blvd., Suite 1800
Sherman Oaks, CA 91403
Attention: Vicky Regan
Facsimile No.: (818) 783-7984

Telephone No.: (818) 382-2617
E-Mail: vregan@svb.com


with a copy to:
Silicon Valley Bank

Global Loan Services
3003 Tasman Drive
Santa Clara, CA 95054
Attention: Margaret Fujii
Facsimile No.: (408) 496-2429
Telephone No.: (408) 654-7166
E-Mail: mfujii@svb.com
with a copy (not constituting
Sidley Austin LLP

notice) to :
1001 Page Mill Road, Bldg. 1
Palo Alto, CA 94304
Attention: Pamela J. Martinson
Phone: (650) 565-7044
Facsimile: (650) 565-7100

E-Mail: pmartinson@sidley.com
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender. The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes,

110
SF1 1952992

--------------------------------------------------------------------------------

 

(a) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment); and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its email address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (a) and (b), if such notice or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.
(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    (i)    Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Issuing Lender and the other Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or the Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.
10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or

111
SF1 1952992

--------------------------------------------------------------------------------

 

statement delivered pursuant hereto or in connection herewith shall survive the
execution and delivery of this Agreement and the making of the Loans and other
extensions of credit hereunder.
10.5    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of a single
counsel for the Administrative Agent), in connection with the syndication of the
Facilities, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents, or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out‑of‑pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all out‑of‑pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, and all
fees and time charges for attorneys who may be employees of the Administrative
Agent or any Lender), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued or participated in hereunder, including all
such documented out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such

112
SF1 1952992

--------------------------------------------------------------------------------

 

Indemnitee or (y) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. This Section 10.5(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower (or any other
Loan Party pursuant to any other Loan Document) for any reason fails
indefeasibly to pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Revolving Lenders’ Revolving
Percentages (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); and provided further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Sections 2.1,
2.4 and 2.18(e).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower, for itself and each other Loan Party, agrees not
to assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, exemplary, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit, or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent, the Issuing Lender and the Swingline
Lender, the

113
SF1 1952992

--------------------------------------------------------------------------------

 

replacement of any Lender, the termination of the Loan Documents, the
termination of the Commitments and the Discharge of Obligations.
10.6    Successors and Assigns; Participations and Assignments.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(e) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, or $2,500,000, in the case of any assignment
in respect of the Term Loan Facility, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

114
SF1 1952992

--------------------------------------------------------------------------------

 

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and/or the
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment by a
Lender except to the extent required by paragraph (b)(i)(B) of this Section and,
in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within seven Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Facility or any unfunded Commitments with respect to the
Term Loan Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (ii) any Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    the consent of the Issuing Lender and the Swingline Lender shall be
required for any assignment in respect of the Revolving Facility (such consent
not to be unreasonably withheld or delayed).
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) a Loan Party or any of a Loan Party’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by

115
SF1 1952992

--------------------------------------------------------------------------------

 

the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.17, 2.18, 2.19 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in California a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or any Loan Party or any of any Loan Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or the Loans owing to it); provided that (i) such

116
SF1 1952992

--------------------------------------------------------------------------------

 

Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnities under Sections 2.18(e) and 9.7 with respect
to any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.17, 2.18 and 2.19 (subject to the requirements and limitations
therein, including the requirements under Section 2.18(f) (it being understood
that the documentation required under Section 2.18(f) shall be delivered to such
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.21 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.17 or
2.18, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a change in any Requirement of Law that occurs
after the Participant acquired the applicable participation. Each Lender that
sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.21 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.16(k) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

117
SF1 1952992

--------------------------------------------------------------------------------

 

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Notes. The Borrower, upon receipt by the Borrower of written notice from
the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in this Section 10.6.
(g)    Representations and Warranties of Lenders. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments or
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the effective date of the applicable Assignment and Assumption that (i) it is
an Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments, loans or investments such as the Commitments and
Loans; and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Commitments and Loans within the meaning of the Securities
Act or the Exchange Act, or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments and Loans or any interests therein shall at all times remain within
its exclusive control).
10.7    Adjustments; Set-off.
(a)    Except to the extent that this Agreement expressly provides for payments
to be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.
(b)    Upon (i) the occurrence and during the continuance of any Event of
Default and (ii) obtaining the prior written consent of the Administrative
Agent, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being expressly waived by the Borrower and each Loan
Party, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, at any time held

118
SF1 1952992

--------------------------------------------------------------------------------

 

or owing, and any other credits, indebtedness, claims or obligations, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender, its Affiliates
or any branch or agency thereof to or for the credit or the account of the
Borrower or any other Loan Party, as the case may be, against any and all of the
obligations of the Borrower or such other Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such other Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender or any of
its Affiliates shall exercise any such right of setoff, (x) all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by such Defaulting Lender or Affiliate thereof from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender or Affiliate thereof as to which it
exercised such right of setoff. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application made by
such Lender or any of its Affiliates; provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of each Lender and its Affiliates under this Section 10.7 are in addition to
other rights and remedies (including other rights of set-off) which such Lender
or its Affiliates may have.
10.8    Payments Set Aside. To the extent that any payment or transfer by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or transfer or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
10.9    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest

119
SF1 1952992

--------------------------------------------------------------------------------

 

contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
10.10    Counterparts.
(a)    This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or
electronic mail transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.
(b)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
10.11    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
10.12    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the other Loan Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
10.13    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO
CONFLICTS OF LAW PRINCIPLES. This Section 10.13 shall survive the Discharge of
Obligations.

120
SF1 1952992

--------------------------------------------------------------------------------

 

10.14    Submission to Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:
(a)    submits to the exclusive jurisdiction of the State and Federal courts in
the Northern District of the State of California; provided that nothing in this
Agreement shall be deemed to operate to preclude the Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or such
Lender. The Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and the Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non‑conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. The Borrower hereby waives personal service of the summons, complaints,
and other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to the Borrower at the addresses set forth in Section 10.2 of
this Agreement and that service so made shall be deemed completed upon the
earlier to occur of the Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid;
(b)    WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED
THIS WAIVER WITH ITS COUNSEL; and
(c)    AGREES, WITHOUT INTENDING IN ANY WAY TO LIMIT ITS AGREEMENT TO WAIVE ITS
RIGHT TO A TRIAL BY JURY, that if the above waiver of the right to a trial by
jury is not enforceable, any and all disputes or controversies of any nature
arising under the Loan Documents at any time shall be decided by a reference to
a private judge, mutually selected by the Borrower, the Administrative Agent and
the Lenders (or, if they cannot agree, by the Presiding Judge in the Northern
District of the State of California) appointed in accordance with California
Code of Civil Procedure Section 638 (or pursuant to comparable provisions of
federal law if the dispute falls within the exclusive jurisdiction of the
federal courts), sitting without a jury, in the Northern District of the State
of California; and the Borrower hereby submits to the jurisdiction of such
court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers. All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Northern District of the State of
California for such relief. The proceeding before the private judge shall be
conducted in the same manner as it would be before a court under the rules of
evidence applicable

121
SF1 1952992

--------------------------------------------------------------------------------

 

to judicial proceedings. The Borrower shall be entitled to discovery which shall
be conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings. The private judge shall oversee
discovery and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge. The Borrower agrees that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact of law, and shall report a
statement of decision thereon pursuant to the California Code of Civil Procedure
§ 644(a). Nothing in this paragraph shall limit the right of the Administrative
Agent or any Lender at any time to exercise self-help remedies, foreclose
against collateral, or obtain provisional remedies. The private judge shall also
determine all issues relating to the applicability, interpretation and
enforceability of this paragraph.
10.15    Acknowledgements. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
10.16    Releases of Guarantees and Liens.
(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (ii) under the circumstances described in Section 10.16(b) below.
(b)    At such time as the Loans and the other Obligations under the Loan
Documents (other than inchoate indemnity obligations) shall have been paid in
full, the Commitments have been terminated and no Letters of Credit or Specified
Swap Agreements shall be outstanding (other than Letters of Credit and Specified
Swap Agreements the Obligations in respect of which have been Cash
Collateralized in an amount equal to 105% thereof in accordance with the terms
hereof or as to which other arrangements satisfactory to the Administrative
Agent, the Issuing Lender or any applicable Qualified Counterparty, as
applicable, shall have been made), the Collateral shall be released from the
Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

122
SF1 1952992

--------------------------------------------------------------------------------

 

10.17    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, upon
the request or demand of any Governmental Authority, in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law or if requested or required to do so in
connection with any litigation or similar proceeding; (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i)  any rating agency in
connection with rating the Borrower or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities;
(h) with the consent of the Borrower; (i) to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications; or (j) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower.
Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries or that becomes available to the Administrative Agent or any Lender
on a non-confidential basis from a source other than Borrower. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with

123
SF1 1952992

--------------------------------------------------------------------------------

 

its obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
10.18    Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense. If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section 10.18 shall be deemed a set-off.
10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from the Borrower or any other Loan Party in the Agreement
Currency, the Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to the Borrower or other Loan Party, as applicable (or to
any other Person who may be entitled thereto under applicable law).
10.20    Patriot Act; OFAC.
(a)    Each Lender and the Administrative Agent (for itself and not on behalf of
any other party) hereby notifies the Borrower that, pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the names and addresses and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act. The
Borrower will, and will cause each of its Subsidiaries to, provide, to the
extent commercially reasonable or required by any Requirement of Law, such
information and take such actions as are

124
SF1 1952992

--------------------------------------------------------------------------------

 

reasonably requested by the Administrative Agent or any Lender to assist the
Administrative Agent and the Lenders in maintaining compliance with the Patriot
Act.
(b)    Each Loan Party and each of its Affiliates is in compliance with the
Patriot Act and other federal or state laws relating to “know your customer” and
anti-money laundering rules and regulations.







125
SF1 1952992

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
BORROWER:

DEMAND MEDIA, INC.
as the Borrower



By:        /s/ Mel Tang    

Name:     Mel Tang    

Title:     Chief Financial Officer    

Signature Page to Credit Agreement
SF1 1952992

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

SILICON VALLEY BANK
as the Administrative Agent



By:        /s/ Victoria Regan    

Name:     Victoria Regan    

Title:     Director    



Signature Page to Credit Agreement


SF1 1952992

--------------------------------------------------------------------------------

 

LENDERS:

SILICON VALLEY BANK
as Issuing Lender, Swingline Lender and as a Lender



By:        /s/ Victoria Regan    

Name:     Victoria Regan    

Title:     Director    



Signature Page to Credit Agreement
SF1 1952992

--------------------------------------------------------------------------------

 

LENDER:


FIFTH THIRD BANK, an Ohio Banking Corporation, as a Lender



By:        /s/ Eric Oberfield        

Name:     Eric Oberfield        

Title:     VP        







Signature Page to Credit Agreement
SF1 1952992

--------------------------------------------------------------------------------

 

LENDER:


CITIBANK, N.A., as a Lender



By:        /s/ Sigrid Nubla        

Name:     Sigrid Nubla        

Title:     Vice President        



Signature Page to Credit Agreement
SF1 1952992

--------------------------------------------------------------------------------




LENDER:


COMERICA BANK, as a Lender
 

 

 


By:    /s/     Gary Reagan        
 


Name:    Gary Reagan        
 


Title:     SVP                



Signature Page to Credit Agreement

--------------------------------------------------------------------------------




LENDER:


GOLDMAN SACHS BANK USA,
as a Lender



By:     /s/ Rebecca Kratz        

Name:          Rebecca Kratz    

Title:         Authorized Signatory    





Signature Page to Credit Agreement

--------------------------------------------------------------------------------




LENDER:


ONEWEST BANK, FSB

as a Lender
 

 

 


By:        /s/ Daniel Rogerson    
 


Name:     Daniel Rogerson    
 


Title:         SVP            



Signature Page to Credit Agreement

--------------------------------------------------------------------------------




LENDER:


UNION BANK, N.A.

as a Lender
 

 

 


By:        /s/ Edward Khaymenis
 


Name:     Edward Khaymenis    
 


Title:         Vice President        



Signature Page to Credit Agreement

--------------------------------------------------------------------------------




LENDER:


US BANK, NATIONAL ASSOCIATION

as a Lender
 

 

 


By:        /s/ Matthew D. Murray    
 


Name:     Matthew D. Murray        
 


Title:         Vice President            



Signature Page to Credit Agreement